Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 1 of 62




              EXHIBIT 1
           Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 2 of 62




                                                            Healthcare Premises Pollution Liability Insurance Policy




                                                                                                                          Healthcare Premises Pollution
Illinois Union Insurance Company
Chicago, Illinois                                                                                                         Liability Insurance Policy

                                                       Declarations

     This Policy is issued by the stock insurance company identified above (hereinafter the Insurer).
THIS POLICY PROVIDES LIABILITY COVERAGE ON A CLAIMS-MADE AND REPORTED BASIS, WHICH
COVERS ONLY CLAIMS FIRST MADE AGAINST THE INSURED AND REPORTED TO THE INSURER, IN
WRITING, DURING THE POLICY PERIOD. THIS POLICY PROVIDES COVERAGE FOR REMEDIATION
COSTS, BUSINESS INTERRUPTION LOSS, DECONTAMINATION COSTS, CATASTROPHE MANAGEMENT
COSTS AND EMERGENCY RESPONSE COSTS ON A DISCOVERED AND REPORTED BASIS, WHICH
COVERS ONLY POLLUTION CONDITIONS AND FACILITY-BORNE ILLNESS EVENTS, AS APPLICABLE,
FIRST DISCOVERED AND REPORTED TO THE INSURER, IN WRITING, DURING THE POLICY PERIOD.
PLEASE READ THIS POLICY CAREFULLY. SOME OF THE PROVISIONS CONTAINED IN THIS POLICY
RESTRICT COVERAGE, SPECIFY WHAT IS AND IS NOT COVERED AND DESIGNATE YOUR RIGHTS AND
DUTIES. LEGAL DEFENSE EXPENSES ARE SUBJECT TO AND SHALL ERODE THE LIMITS OF LIABILITY
AND ANY APPLICABLE SELF-INSURED RETENTION.
THE DECLARATIONS, TOGETHER WITH THE COMPLETED AND SIGNED APPLICATION, THIS POLICY,
AND ANY ENDORSEMENTS OR SCHEDULES ATTACHED HERETO, CONSTITUTE THE INSURANCE
POLICY.


 Policy No.: HPI G27376939 002                                                                                 Renewal of: HPI G27376939 001
 Item 1.                  First Named Insured:        Northwell Health, Inc.

                          Address:                    Attn: Risk Management
                                                      200 Community Drive
                                                      Great Neck, New York 11021

Coverages Purchased: Coverage A. - X Coverage B. - X Coverage C. - X Coverage D. - X
                     Coverage E. - X Coverage F. - X

 Item 2.            Policy Period:               Policy Inception Date:                                                                Policy Expiration Date:

                    (Local Time of the Address   04/25/2017 12:01 A.M.                                                                 04/25/2020 12:01 A.M.
                    Shown in Item 1., above.)
 Item 3.            Limits of Liability:
                                                 a. $ 20,000,000 Per Pollution Condition or Facility-Borne Illness
                                                     Event Limit of Liability

                                                 b. $ 20,000,000 Total Policy and Program Aggregate Limit of
                                                     Liability for all Pollution Conditions and Facility-Borne Illness
                                                     Events

 Item 4.            Self-Insured Retention
                    / Deductible Period:   a. $ 500,000                                                            Per Pollution Condition or Facility-Borne Illness Event
                                                 b. 3 Days Per Pollution Condition




PF-32846b (08/11)                                                                                                                                                Page 1 of 4
           Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 3 of 62




 Item 5.            Retroactive Date:

                                                     Covered Operations - 04/25/2011
                                                     Non-Owned Disposal Sites - NONE
                                                     Transportation - 04/25/2011




 Item 6.                 Premium:
                                                       $ 195,262




                         Total Premium:                $ 195,262

                                                       (The premium shall be 25 % minimum-earned as of the first day of the Policy
                                                       Period indicated in Item 2., above)
        *All dollar amounts identified above are in United States dollars.
 Item 7.                 Producer:                     Marsh USA Inc
                         Name & Address
                                                       1166 Avenue Of The Americas, 24th Floor
                                                       New York, New York 10036



 Item 8.
                                     a. Notice of Claim or Pollution Condition                          b. All other Notices


                                Chubb Environmental Claims Manager                      Environmental Underwriting Officer
                                Chubb USA Claims                                        Chubb Environmental
        Notices                 P.O. Box 5103                                           P.O. Box 1000
                                Scranton, PA 18505-0510                                 436 Walnut Street – WA 07A
                                Fax: (866) 635-5687                                     Philadelphia, PA 19106

                                First Notice Fax: (800) 951-4119
                                First Notice Email:
                                CasualtyRiskEnvironmentalFirstNotice@chubb.com


                                                       Environmental Incident Alert                      1-888-310-9553
                                             24 Hour Emergency Response Hotline



 Item 9.
                              Covered          Per policy form
                             Locations:

                                                   if checked here, schedule of Covered Locations is designated via endorsement.




PF-32846b (08/11)                                                                                                       Page 2 of 4
         Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 4 of 62




Policy Form No. PF-32847b (08/11) Healthcare Premises Pollution Liability Insurance Policy

Endorsements and Notices Attached at Policy Issuance:

  Endorsement              Form
                                                                            Form Name:
    Number:               Number:
      001            PF-32936 (01/11)               Named Insureds Schedule (Broad) Endorsement

      002            PF-32860 (01/11)          Aggregated SIR (Coverages A., B., C., D. and F.) Endorsement

      003            PF-32875 (01/11)        Catastrophe Management Costs Sublimit Amendatory Endorsement

      004            PF-32881 (01/11)                    Coverage Limitation Reopener II Endorsement

      005            PF-32884 (01/11)                    Decontamination Costs Sublimit Endorsement

      006            PF-32889 (01/11)                             EIFS Coverage Endorsement

      007            PF-32904 (01/11)                     Extended Reporting (90 Days) Endorsement

      008            PF-32920 (01/11)                      Known Conditions Schedule Endorsement

      009            PF-32929 (01/11)          Location-Specific New Conditions Coverage (Retro) Endorsement

      010            PF-32931 (01/11)           Location-Specific Pre-Existing PCs 3rd Party Claims Coverage
                                                             (Divested - Window) Endorsement
      011            PF-32942 (01/11)                    Notice of Cancellation (90 Days) Endorsement

      012            PF-32950 (01/11)                   Other Insurance (Primary - Except) Endorsement

      013            PF-32953 (01/11)            Premium Earn-Out (Staggered - Multiple Years) Endorsement

      014            PF-32963 (01/11)           Restoration Costs Amendatory (Green Materials) Endorsement

      015            PF-32982 (01/11)                         Waiver of Subrogation Endorsement

      016                MANU (04/14)       Schedule Of Additional Insureds (Broad –Direct Premises) Endorsement
                                                                          (HC PPL)
      017              MANU2 (04/14)                     Fines And Penalties Amendatory Endorsement

      018           MS-206198(04/17)                  Mediation And Self-Insured Retention Endorsement

      019                                    Asbestos And/Or Lead-Based Paint Coverage (Bodily Injury, Property
                 MANU 206198.2(04/17)         Damage and Remediation Costs for Inadvertent Disturbance Only)
                                                                 Endorsement (HC PPL)

      020        MANU 206198.3 (04/17)                 Responsible Insured Amendatory Endorsement




PF-32846b (08/11)                                                                                        Page 3 of 4
          Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 5 of 62




  Endorsement               Form
                                                                                 Form Name:
    Number:                Number:
      021         MANU 206198.4(04/17) Automatic Acquisition And Due Diligence (Fungi - No Lease/Ops Due
                                                             Diligence) Endorsement
      022         MANU 206198.5 (04/17)                  Non-Certified Acts Of Terrorism Coverage Endorsement

      023             TRIA11c (01/15)                   Disclosure Pursuant To Terrorism Risk Insurance Act

      024            SL-34255a (01/16)                                Service of Suit Endorsement

      025            PF-23728a (01/15)                        Terrorism Risk Insurance Act Endorsement

      026            ALL-21101 (11/06)                        Trade Or Economic Sanctions Endorsement

      027             LD-5S23j (03/14)                                          Signatures

                      SL-24693 (12/11)                            New York Surplus Lines Notification

                     ALL-20887 (10/06)                  CHUBB Producer Compensation Practices & Policies

                        ILP 001 01 04         U. S. Treasury Department's Office of Foreign Assets Control ("OFAC")
                                                                Advisory Notice to Policyholders

 IN WITNESS WHEREOF, the Insurer has caused this Policy to be countersigned by a duly authorized representative of the Insurer.




DATE:
                        04/25/2017
                         MO/DAY/YR                                       AUTHORIZED REPRESENTATIVE




PF-32846b (08/11)                                                                                                   Page 4 of 4
            Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 6 of 62




                                                           Healthcare Premises Pollution Liability Insurance Policy




                                                                                                                      Healthcare Premises Pollution
                                                                                                                      Liability Insurance Policy

      This Policy is issued by the stock insurance company identified in the Declarations (hereinafter the
                                                    Insurer).
THIS POLICY PROVIDES LIABILITY COVERAGE ON A CLAIMS-MADE AND REPORTED BASIS, WHICH
COVERS ONLY CLAIMS FIRST MADE AGAINST THE INSURED AND REPORTED TO THE INSURER, IN
WRITING, DURING THE POLICY PERIOD. THIS POLICY PROVIDES COVERAGE FOR REMEDIATION
COSTS, BUSINESS INTERRUPTION LOSS, DECONTAMINATION COSTS, CATASTROPHE MANAGEMENT
COSTS AND EMERGENCY RESPONSE COSTS ON A DISCOVERED AND REPORTED BASIS, WHICH
COVERS ONLY POLLUTION CONDITIONS AND FACILITY-BORNE ILLNESS EVENTS, AS APPLICABLE,
FIRST DISCOVERED AND REPORTED TO THE INSURER, IN WRITING, DURING THE POLICY PERIOD.
PLEASE READ THIS POLICY CAREFULLY. SOME OF THE PROVISIONS CONTAINED IN THIS POLICY
RESTRICT COVERAGE, SPECIFY WHAT IS AND IS NOT COVERED AND DESIGNATE YOUR RIGHTS AND
DUTIES. LEGAL DEFENSE EXPENSES ARE SUBJECT TO AND SHALL ERODE THE LIMITS OF LIABILITY
AND ANY APPLICABLE SELF-INSURED RETENTION.
     Throughout this Policy the words the Insurer shall refer to the company providing this insurance. Other words
     and phrases that appear in quotation marks have special meanings and are defined in Section V.,
     DEFINITIONS.
     In consideration of the payment of the premium and in reliance upon all statements made in the Application to
     this Policy, including the information furnished in connection therewith, and subject to all terms, definitions,
     conditions, exclusions and limitations of this Policy, the Insurer agrees to provide insurance coverage to the
     “insured” as described herein.

I.    INSURING AGREEMENTS
      Solely to the extent that the Coverages, below, are identified on the Declarations to this Policy as being
      underwritten by the Insurer, the Insurer agrees to pay on behalf of the “insured” for:
      A. FIRST-PARTY REMEDIATION COSTS COVERAGE (Coverage A.)
           “Remediation costs” and associated “legal defense expenses”, in excess of the “self-insured retention”,
           arising out of a “pollution condition” on, at, under, or migrating from a “covered location”, provided that the
           “insured” first discovers such “pollution condition” during the “policy period”.
           The coverage afforded pursuant to this Coverage A. only applies to discoveries of “pollution conditions”
           that are reported to the Insurer, in writing, during the “policy period”.
      B. FIRST-PARTY EMERGENCY RESPONSE COVERAGE (Coverage B.)
           “Emergency response costs”, in excess of the “self-insured retention”, arising out of a “pollution condition”
           or “facility-borne illness event”, provided that the “insured” first discovers such “pollution condition” or
           “facility-borne illness event” during the “policy period”.
           The coverage afforded pursuant to this Coverage B. only applies to discoveries of “pollution conditions” or
           “facility-borne illness events” that are reported to the Insurer, in writing, during the “policy period”.
      C. THIRD-PARTY CLAIMS COVERAGE (Coverage C.)
           “Claims” and associated “legal defense expenses”, in excess of the “self-insured retention”, arising out of
           a “pollution condition”, provided that the “claim” is first made against the “insured” during the “policy
           period” or any applicable extended reporting period”.
           The coverage afforded pursuant to this Coverage C. only applies to “claims” that are reported to the
           Insurer, in writing, during the “policy period” or any applicable “extended reporting period”.
      D. DECONTAMINATION COSTS COVERAGE (Coverage D.)

PF-32847b (08/11)                                                                                                                            Page 1 of 18
         Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 7 of 62




        “Decontamination costs” incurred by an “insured”, in excess of the “self-insured retention”, arising out of a
        “facility borne illness event”, at a “covered location”, provided that the “insured” first discovers such
        “facility borne illness event” during the “policy period”.
        The coverage afforded pursuant to this Coverage D. only applies to a “facility borne illness events” that:
        1. Require reporting to any local, state or federal governmental agency or other agency that maintains
           oversight authority over the “covered location”; and
        2. Are reported to the Insurer, in writing, during the “policy period”, but in no event later than:
            a. Seventy-two (72) hours following the “insured’s” reporting to any of the entities identified in Item
               1., above; or
            b. The expiration of the “policy period”,
            whichever occurs first.

   E. BUSINESS INTERRUPTION AND DELAY EXPENSE COVERAGE (Coverage E.)
        “Business interruption loss” incurred by an “insured” during a “period of interruption” in excess of the
        Deductible Period identified in Item 4.b. of the Declarations to this Policy.
        The coverage afforded pursuant to this Coverage E. only applies to “business interruption loss” that:
        1. Is directly attributable to a “covered pollution condition”; and
        2. Is reported to the Insurer, in writing, as soon as practicable, and during the “policy period”.
   F. CATASTROPHE MANAGEMENT COSTS COVERAGE (Coverage F.)
        “Catastrophe management costs”, in excess of the “self-insured retention”, arising out of a “catastrophe
        management event”. Any such “catastrophe management event” must be reported to the Insurer, in
        writing, during the “policy period”.
        The coverage afforded pursuant to this Coverage F. only applies to “catastrophe management events”
        that first commence, in their entirety, on or after the inception date identified in Item 2. of the Declarations
        to this Policy

II. LIMITS OF LIABILITY AND SELF-INSURED RETENTION
   A. It is expressly agreed that the Insurer’s obligation to pay for any covered “claims”, “remediation costs”,
      “emergency response costs”, “decontamination costs”, “catastrophe management costs” or “legal defense
      expense” pursuant to this Policy shall attach to the Insurer only after the “first named insured” has paid, or
      has provided evidence to the Insurer that another “named insured” has paid, the full amount of the “self-
      insured retention” with respect to any covered “pollution condition” or “facility-borne illness event”. Under
      no circumstances shall the Insurer be liable to pay any amount within the “self-insured retention”. In the
      event that the “first named insured” cannot provide satisfactory evidence that a “named insured” has paid
      the full amount of the “self-insured retention” with respect to any covered “pollution condition” or “facility-
      borne illness event”, the “first named insured” shall remain responsible to pay the “self-insured retention”
      before the Insurer’s payment obligation pursuant to this Policy shall attach with respect to coverage
      sought by any “insured”.
        It is expressly agreed that the Insurer’s obligation to pay for any covered “business interruption loss”
        pursuant to this Policy shall attach to the Insurer only after the relevant “insured” has itself borne the full
        amount of the “business interruption loss” within the Deductible Period identified in Item 4.b. of the
        Declarations to this Policy.
   B. One “self-insured retention” shall apply to all “claims”, “remediation costs”, “emergency response costs”,
      “decontamination costs”, “catastrophe management costs” and “legal defense expense” arising out of the
      same, continuous, repeated, or related “pollution condition” or “facility-borne illness event”.
   C. One Deductible Period shall apply to all “business interruption loss” arising out of the same, continuous,
      repeated, or related “covered pollution condition”.
PF-32847b (08/11)                                                                                             Page 2 of 18
         Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 8 of 62




    D. Subject to Subsections F. and G., below, the most the Insurer shall pay for all “claims”, “remediation
       costs”, “business interruption loss”, “catastrophe management costs”, “emergency response costs” and
       associated “legal defense expense”, arising out of the same, continuous, repeated, or related “pollution
       condition” or “facility-borne illness event” is the Limit of Liability identified in Item 3.a. of the Declarations.
    E. Subject to Subsection D., above, and Subsections F. and G., below, $250,000 shall be the maximum
       amount the Insurer shall pay for all “catastrophe management costs” arising out of all “pollution
       conditions” and “facility-borne illness events”.
    F. The Total Policy and Program Aggregate Limit of Liability identified in Item 3.b. of the Declarations shall
       be the maximum liability of the Insurer pursuant to this Policy with respect to all “claims”, “remediation
       costs”, “business interruption loss”, “decontamination costs”, “catastrophe management costs”,
       “emergency response costs” and “legal defense expense” for all “pollution conditions” and “facility-borne
       illness events” covered pursuant to Coverages A., B., C., D., E., and F., herein, or any Supplemental
       Coverages added by endorsement to this Policy, if any.
    G. If the Insurer or an affiliate has issued pollution liability coverage afforded on a discovered and reported
       basis or claims-made and reported basis consistent with Coverages A., B. C. D., E., and F. herein, in one
       or more policy periods, and a “pollution condition” or “facility-borne illness event” is first discovered and
       reported to the Insurer, or a “claim” is first made and reported to the Insurer with respect to a “pollution
       condition” or “facility-borne illness event”, in accordance with the terms and conditions of this Policy, then:
        1. Any continuous, repeated, or related “pollution condition” or “facility-borne illness event” that is
           subsequently reported to the Insurer during later policy periods shall be deemed to be one “pollution
           condition” or “facility-borne illness event” discovered during this “policy period”; and
        2. All “claims” seeking “bodily injury”, “property damage” or “remediation costs” arising out of:
            a. The same, continuous, repeated, or related “pollution condition” that was discovered during this
               “policy period”; or
            b. The same, continuous, repeated, or related “pollution condition” that was the subject of a “claim”
               first made and reported during this “policy period” or any applicable “extended reporting period”,
            shall be deemed to have been first made and reported during this “policy period” and no other policy
            shall respond.

III. DEFENSE AND SETTLEMENT
    A. The Insurer shall have the right and, subject to the “self-insured retention” obligation, the duty to defend
       the “insured” against a “claim” to which this insurance applies. The Insurer shall have no duty to defend
       the “insured” against any “claim” to which this insurance does not apply. The Insurer’s duty to defend the
       “insured“ ends once the Limits of Liability are exhausted or are tendered into a court of applicable
       jurisdiction, or once the “insured” refuses a settlement offer as provided in Subsection E., below.
    B. The Insurer shall have the right to select legal counsel to represent the “insured” for the investigation,
       adjustment, and defense of any “claims” covered pursuant to this Policy. Selection of legal counsel by
       the Insurer shall not be done without the consent of the “insured”; such consent shall not be unreasonably
       withheld. “Legal defense expenses” incurred prior to the selection of legal counsel by the Insurer shall
       not be covered pursuant to this Policy, or credited against the “self-insured retention”.
        In the event the “insured” is entitled by law to select independent counsel to defend itself at the Insurer's
        expense, the attorney fees and all other litigation expenses the Insurer shall pay to that counsel are
        limited to the rates the Insurer actually pays to counsel that the Insurer normally retains in the ordinary
        course of business when defending “claims” or lawsuits of similar complexity in the jurisdiction where the
        “claim” arose or is being defended. In addition, the “insured” and the Insurer agree that the Insurer may
        exercise the right to require that such counsel: 1) have certain minimum qualifications with respect to their
        competency, including experience in defending “claims” similar to those being asserted against the
        “insured”; 2) maintain suitable errors and omissions insurance coverage; 3) be located within a
        reasonable proximity to the jurisdiction of the “claim”; and 4) agree in writing to respond in a timely
        manner to the Insurer’s requests for information regarding the “claim”. The “insured” may at anytime, by

PF-32847b (08/11)                                                                                            Page 3 of 18
         Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 9 of 62




        its signed consent, freely and fully waive its right to select independent counsel.
   C. The “insured” shall have the right and the duty to retain a qualified environmental consultant or
      “catastrophe management firm” to: 1) perform any investigation and/or remediation of any “pollution
      condition” or “facility-borne illness event” covered pursuant to this Policy; or 2) perform “catastrophe
      management services” covered pursuant to this Policy, respectively. The “insured” must receive the
      written consent of the Insurer prior to the selection and retention of such consultant or “catastrophe
      management firm”, except in the event of an “emergency response”. Any costs incurred prior to such
      consent shall not be covered pursuant to this Policy, or credited against the “self-insured retention”,
      except in the event of an “emergency response”.
   D. “Legal defense expenses” reduce the Limits of Liability identified in Item 3. of the Declarations to this
      Policy and shall be applied to the “self-insured retention”.
   E. The Insurer shall present all settlement offers to the “insured”. If the Insurer recommends a settlement
      which is acceptable to a claimant, exceeds any applicable “self-insured retention”, is within the Limits of
      Liability, and does not impose any additional unreasonable burdens on the “insured”, and the “insured”
      refuses to consent to such settlement offer, then the Insurer’s duty to defend, or indemnify the “insured”
      for “legal defense expense”, shall end. Thereafter, the “insured” shall defend such “claim” independently
      and at the “insured’s” own expense. The Insurer’s liability shall not exceed the amount for which the
      “claim” could have been settled if the Insurer’s recommendation had been accepted, exclusive of the
      “self-insured retention”.
IV. COVERAGE TERRITORY
   The coverage afforded pursuant to this Policy shall only apply to “pollution conditions” or “facility-borne illness
   events” located, and “claims” made, within the United States of America.

V. DEFINITIONS
   A. “Additional insured” means any person or entity specifically endorsed onto this Policy as an “additional
      insured”, if any. Such “additional insured” shall maintain only those rights that are specified by
      endorsement to this Policy.
   B. “Adverse media coverage” means national or regional news exposure in television, radio, print or
      internet media that is reasonably likely to have a negative impact on the “insured” with respect to its
      income, reputation, community relations, public confidence or good will.
   C. “Bodily injury” means physical injury, illness, disease, mental anguish, emotional distress, or shock,
      sustained by any person, including death resulting therefrom, and any prospective medical monitoring
      costs that are intended to confirm any such physical injury, illness or disease.
   D. “Business income” means:
        1. Net profit or loss, before income taxes, including “rental income” from tenants, that would have been
           realized had there been no “business interruption”;
        2. The “insured’s” continuing operating and payroll expense (excluding payroll expense of officers,
           executives, department managers and contract employees);
        3. Costs incurred by the “insured” as rent for temporary premises when a portion of a “covered location”
           becomes untenantable due to a “covered pollution condition” and temporary premises are required to
           continue the “insured’s” operations. Such rental costs cannot exceed the fair rental value of the
           untenantable portion of the “covered location”.
   E. “Business interruption” means necessary partial or complete suspension of the “insured’s” operations
      at a “covered location” arising from a “covered pollution condition”.
   F. “Business interruption loss” means:
        1. “Business income”;
        2. “Extra expense; and

PF-32847b (08/11)                                                                                        Page 4 of 18
         Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 10 of 62




         3. “Delay expense”.
    G. “Catastrophe management costs” means reasonable and necessary expenses approved by the
       Insurer, in writing, except in the event of an “emergency response”, which have been incurred
         1. For printing, advertising, mailing of materials of public relations materials;
         2. For travel by directors, officers, employees or agents of the “insured”, or the “catastrophe
            management firm”, incurred at the direction of a “catastrophe management firm”;
         3. To secure the scene of a “catastrophe management event”; or
         4. By or advanced to third-parties directly harmed by the “catastrophe management event” for medical
            costs; funeral costs; psychological counseling; travel expenses costs; temporary living costs or other
            necessary response costs.
         “Catastrophe management costs” do not include any “legal defense expense”.
    H. “Catastrophe management event” means a “pollution condition” or a “facility-borne illness event”:
         1. That first commences, in its entirety, on or after the inception date identified in the declarations of this
            Policy;
         2. To which coverage pursuant to this Policy more generally applies; and
         3. In the good faith opinion of a “key executive”, has resulted in or is reasonably likely to result in
            “claims”, “remediation costs”, “decontamination costs”, “business interruption loss”, “emergency
            response” or associated “legal defense expense” that will exceed the applicable “self-insured
            retention”, and a need for “catastrophe management services” due to “adverse media coverage”.
    I.   “Catastrophe management firm” means any firm that is approved, in writing, except in the event of an
         “emergency response”, by the Insurer to perform “catastrophe management services” in connection with a
         “catastrophe management event”.
    J. “Catastrophe management services” means advising the “insured” with respect to minimizing potential
       harm to the “insured” from a covered “catastrophe management event” by managing “adverse media
       coverage” and maintaining and restoring public confidence in the “insured”, and its services or products.
    K. “Certified industrial hygienist" means a licensed professional, as established by the American Board of
       Industrial Hygiene, that is:
         1. Mutually agreed upon by the Insurer and the “insured”; and
         2. Qualified by knowledge, skill, education and training to perform an assessment of the fungal or
            bacterial ecology of a property, building systems and/or contents, prepare an investigation protocol,
            interpret the results and prepare a scope of work to remediate the site to an ordinary ambient indoor
            air ecology for similar indoor environments.
         The Insurer may also exercise the right to require that such “certified industrial hygienist” have certain
         minimum qualifications with respect to their competency, including experience with similar “fungi” or
         legionella pneumophila remediation projects.
    L. “Claim” means the written assertion of a legal right received by the “insured” from a third-party, including
       but not limited to a “government action”, suits or other actions alleging responsibility or liability on the part
       of the “insured” for “bodily injury”, “property damage”, or “remediation costs” arising out of “pollution
       conditions” to which this insurance applies.
    M. “Covered location” means:
         1. Any location owned, operated, managed, leased or maintained by the “first named insured” or any
            “named insured” upon the inception date identified in Item 2. of the Declarations to this Policy;
         2. Any location that meets the prerequisites to coverage identified in the Automatic Acquisition and Due
            Diligence Endorsement attached to this Policy, if any; and


PF-32847b (08/11)                                                                                          Page 5 of 18
        Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 11 of 62




        3. Any other location specifically scheduled as a “covered location” by endorsement attached to this
           Policy, if any.
   N. “Covered operations” means any operations that are identified in the Application and any supporting
      documentation provided to the Insurer by the “first named insured” prior to the inception date identified in
      Item 2. of the Declarations to this Policy, which are performed by or on behalf of a “named insured”
      outside of the physical boundaries of a “covered location”.
   O. “Covered pollution condition” means a “pollution condition” on, at or under a “covered location” for
      which coverage is otherwise afforded pursuant to this Policy pursuant to Coverages A. or B., only, for
      “remediation costs” resulting from the first-party discovery of such “pollution condition”. The coverage
      afforded pursuant to this Policy shall not apply to any “business interruption loss” arising from or related to
      any “pollution conditions” for which coverage for “remediation costs” resulting from the first-party
      discovery of such “pollution conditions” is excluded pursuant to this Policy.
   P. “Decontamination costs” means reasonable and necessary expenses incurred within thirty (30)
      calendar days of the discovery of a “facility-borne illness event” to clean and disinfect a “covered location”
      due to a “facility-borne illness event” to the extent required by “environmental laws”.
        “Decontamination costs” shall also include reasonable and necessary expenses incurred by an
        “insured” during the “period of decontamination” due to a covered “facility-borne illness event” to remove,
        transport and lodge occupants in the care of the “insured” to another facility if a “responsible person”
        reasonably believes that such “facility-borne illness event” creates an unsafe environment for such
        occupants.
   Q. “Delay expense” means for a “covered location” under development, where a “covered pollution
      condition” causes a delay in the completion or development, any of the following expenses incurred shall
      be afforded coverage:
        1. Additional interest on money the “insured” has borrowed to finance the construction,
           development, or remediation of a project at a “covered location”;
        2. Additional realty taxes and other assessments;
        3. Additional advertising or promotional expense;
        4. Additional expenses incurred resulting from the renegotiation of leases, including associated
           usual and customary legal representation expense; and
        5. Additional engineering, architectural, and consulting fees.
   R. “Emergency response” means actions taken within seventy-two (72) hours following the discovery of a
      “pollution condition” or “facility-borne illness event” by an “insured” in order to abate or respond to an
      imminent and substantial threat to human health or the environment arising out of:
        1. A “pollution condition” on, at, under or migrating from a “covered location”;
        2. A “pollution condition” resulting from “covered operations” or “transportation”; or
        3. A “facility-borne illness event”.
   S. “Emergency response costs” means “remediation costs” or “decontamination costs, as applicable,
      incurred within seventy-two (72) hours following the discovery of a “pollution condition” or “facility borne
      illness event” by an “insured” in order to abate or respond to an imminent and substantial threat to human
      health or the environment arising out of:
        1. A “pollution condition” on, at, under or migrating from a “covered location”;
        2. A “pollution condition” resulting from “covered operations” or “transportation”; or
        3. A “facility-borne illness event”.
   T. “Environmental indemnity obligations” means an "insured's" obligations to defend or indemnify a
      third-party with respect to a “pollution condition” to which this insurance otherwise applies, provided that


PF-32847b (08/11)                                                                                        Page 6 of 18
        Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 12 of 62




        such defense or indemnity obligation is explicitly included within a contract identified on the Schedule of
        Insured Contracts Endorsement attached to this Policy, if any.
    U. “Environmental law” means any federal, state, commonwealth, municipal or other local law, statute,
       directive, ordinance, rule, guidance document, regulation, and all amendments thereto, including
       voluntary cleanup or risk-based corrective action guidance, governing the liability or responsibilities of the
       “insured” with respect to a “pollution condition” or “facility borne illness event”. If no applicable laws exist
       governing decontamination efforts following a “facility-borne illness event”, reasonable and necessary
       "decontamination costs" may be established in any given jurisdiction by following the Centers for Disease
       Control and Prevention “Guidelines for Disinfection and Sterilization in Healthcare Facilities, 2008”.
    V. “Extended reporting period” means the additional period of time in which to report a “claim” first made
       against the “insured” during or subsequent to the end of the “policy period”.
    W. “Exterior Insulation and Finish System (EIFS)” means synthetic stucco or any other exterior insulation
       and finish system used on any part of any building or structure and consisting of:
        1. A rigid or semi-rigid insulation board made of expanded polystyrene or other materials;
        2. The adhesive and/or mechanical fasteners used to attach the insulation board to the substrate;
        3. A reinforced base coat; and
        4. A finish coat providing surface texture and color.
    X. “Extra expense” means costs incurred by the “insured” due to a “covered pollution condition”, that are
       necessary to avoid or mitigate any “business interruption”. Such costs must be incurred to actually
       minimize the amount of foregone “business income” that would otherwise be covered pursuant to this
       Policy.
    Y. “Facility-borne illness event” means the presence of a facility-borne infectious virus, bacteria or
       disease at a “covered location”; provided that such facility-borne infectious virus, bacteria or disease is
       not:
        1. Naturally occurring in the environment in amounts and concentrations discovered at the “covered
           location”; and
        2. Solely or exclusively the result of communicability through human-to-human contact.
    Z. “First named insured” means the person or entity as identified in Item 1. of the Declarations to this
       Policy. The “first named insured” is the party responsible for the payment of any premiums and the
       payment of, or evidencing payment of, any applicable “self-insured retention” amounts. The “first named
       insured” shall also serve as the sole agent on behalf of all “insureds” with respect to the provision and
       receipt of notices, including notice of cancellation or non-renewal, receipt and acceptance of any
       endorsements or any other changes to this Policy, return of any premium, assignment of any interest
       pursuant to this Policy, as well as the exercise of any applicable “extended reporting period”, unless any
       such responsibilities are otherwise designated by endorsement.
    AA.“Fungi” means any type or form of fungus, including mold or mildew, and any mycotoxins, spores,
       scents, or byproducts produced or released by “fungi”.
    BB.“Government action” means action taken or liability imposed by any federal, state, commonwealth,
       provincial, municipal or other local government agency or body acting pursuant to the authority of
       “environmental law”.
    CC.“Illicit abandonment” means:
        1. With respect to coverage for “covered locations”, only, the intentional placement, abandonment or
           disposal of any solid, liquid, gaseous or thermal irritant, contaminant, or pollutant, including smoke,
           soot, vapors, fumes, acids, alkalis, chemicals, hazardous substances, hazardous materials, or waste
           materials, including “low-level radioactive waste”, “mixed waste” and medical, red bag, infectious and
           pathological wastes, on, at or into a “covered location”, by a person or entity that:
            a. Is not an “insured”;

PF-32847b (08/11)                                                                                         Page 7 of 18
        Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 13 of 62




            b. Is not affiliated by common ownership with an “insured”, and
            c. Does not maintain, or has not maintained, an ownership or operational interest in the “covered
               location”; or,
        2. With respect to coverage for “transportation”, only, the intentional placement, abandonment or
           disposal of any medical, red bag, infectious or pathological waste beyond the boundaries of a
           “covered location” during “transportation” by a person or entity that:
            a. Is not an “insured”;
            b. Is not affiliated by common ownership with an “insured”, and
            c. Does not maintain, or has not maintained, an ownership or operational interest in any “covered
               location”.
   DD.“Insured” means the “first named insured”, any ”named insured”, any “additional insured”, and any past
      or present director or officer of, partner in, employee of, temporary or leased worker of, or, with respect to
      a limited liability company, a member of, any “insured” while acting within the scope of his or her duties as
      such.
   EE. “Key executive” means the Chief Executive Officer, Chief Operating Officer, Chief Financial Officer,
       President, General Counsel, general partner or managing partner (if the “insured” is a partnership),
       managing member (if the insured is a limited liability company) or sole proprietor (if the “insured” is a sole
       proprietorship) of the “insured”. A “key executive” also means any other person holding a title designated
       by the “first named insured”, approved by the Insurer, and identified by endorsement to this Policy.
   FF. “Legal defense expense” means reasonable legal costs, charges, and expenses, including expert
       charges, incurred by the “insured” in the investigation, adjustment or defense of “claims”.
   GG.“Low-level radioactive waste” means waste that is radioactive but not classified as the following: high-
      level waste (spent nuclear fuel or the highly radioactive waste produced if spent fuel is reprocessed),
      uranium milling residues, and waste with greater than specified quantities of elements heavier than
      uranium.
   HH.“Mixed waste” means waste containing both radioactive and hazardous components as defined
      pursuant to United States law within the Atomic Energy Act and the Resource Conservation and
      Recovery Act, as either may be amended.
   II. “Named insured” means any person or entity specifically endorsed onto this Policy as a “named
       insured”, if any. Such “named insured” shall maintain the same rights pursuant to this Policy as the “first
       named insured” , except for those rights specifically reserved to the “first named insured” that are
       identified in Subsection Z., above.
   JJ. “Natural resource damage” means injury to, destruction of, or loss of, including the resulting loss of
       value of, fish, wildlife, biota, land, air, water, groundwater, drinking water supplies, and other such
       resources belonging to, managed by, held in trust by, appertaining to, or otherwise controlled by the
       United States of America (including the resources of the fishery conservation zone established by the
       Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. § 1801 et. seq.)), any state,
       commonwealth or local government, or any Native American Tribe, or, if such resources are subject to a
       trust restriction on alienation, any members of any Native American Tribe, including the reasonable costs
       of assessing such injury, destruction or loss resulting therefrom.
   KK.“Non-owned disposal site” means:
        1. Any disposal site or recycling facility located within the United States of America that has not at any
           time been owned or operated, in whole or in part, by any “insured”, which receives, or has historically
           received, a “named insured’s” waste for disposal; provided that such disposal site or recycling facility:
            a. Was properly permitted and licensed pursuant to “environmental laws” to accept the “named
               insured’s” wastes at the time of such disposal by all federal, state, or other administrative or
               regulatory bodies or agencies with applicable jurisdiction;


PF-32847b (08/11)                                                                                        Page 8 of 18
        Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 14 of 62




            b. Was not owned or operated by any person, corporation or unincorporated association that was in
               bankruptcy at the time the “named insured’s” waste was received for disposal.
            c. Has not, at any time prior to the inception date of this Policy, been identified on the United States
               EPA (CERCLA) National Priorities List, CERCLIS List or pursuant to any functional equivalent of
               those listings made by federal, state, or other administrative or regulatory bodies or agencies with
               applicable jurisdiction pursuant to “environmental laws”; and
            d. Was not undergoing voluntary or regulatory-required remediation activities at the time the “named
               insured’s” waste was received for disposal; or
        2. Any disposal site or recycling facility specifically identified on a Schedule of Non-owned Disposal Site
           Endorsement attached to this Policy, if any.
    LL. “Period of decontamination” means the period of time commencing with the date that operations are
        necessarily suspended at a “covered location” as a result of a “facility-borne illness event” and ending
        when:
        1. The subject “facility-borne illness event” has been cleaned and disinfected to the point at which the
           “insured’s” normal operations could reasonably be restored; or
        2. The subject “facility-borne illness event” has been cleaned and disinfected in accordance with the
           Centers for Disease Control and Prevention “Guidelines for Disinfection and Sterilization in
           Healthcare Facilities, 2008”,
        whichever occurs first.
    MM.“Period of interruption” means the length of time commencing with the date that operations are
      necessarily suspended at a “covered location” as a result of “covered pollution conditions”.
    NN.“Policy period” means:
        1. The period of time specifically identified in Item 2. of the Declarations to this Policy;
        2. With respect to “covered locations” added pursuant to the Automatic Acquisition and Due Diligence
           Endorsement attached to this Policy, if any, the period of time following the closing date of the
           acquisition transaction or the effective date of the lease, as applicable, through the expiration date of
           the Policy identified in Item 2. of the Declarations to this Policy; or
        3. Any shorter period resulting from the cancellation of this Policy.
    OO.“Pollution condition” means:
        1. The presence of “fungi” or legionella pneumophila;
        2. “Illicit abandonment”; or
        3. The discharge, dispersal, release, escape, migration, or seepage of any solid, liquid, gaseous or
           thermal irritant, contaminant, or pollutant, including smoke, soot, vapors, fumes, acids, alkalis,
           chemicals, hazardous substances, hazardous materials, or waste materials, on, in, into, or upon land
           and structures thereupon, the atmosphere, surface water, or groundwater.
        For the purpose of this definition, waste materials include, but are not limited to, “low-level radioactive
        waste”, “mixed waste” and medical, red bag, infectious or pathological wastes.
    PP. “Property damage” means:
        1. Physical injury to, or destruction of, tangible property of a third-party, including all resulting loss of use
           of that property;
        2. Loss of use of tangible property of a third-party, that is not physically injured or destroyed;
        3. Diminished value of tangible property owned by a third-party;
        4. “Natural resource damages”; or


PF-32847b (08/11)                                                                                            Page 9 of 18
        Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 15 of 62




   QQ.“Remediation costs” means reasonable expenses incurred to investigate, quantify, monitor, mitigate,
      abate, remove, dispose, treat, neutralize, or immobilize “pollution conditions” to the extent required by
      “environmental laws” in the jurisdiction of such “pollution conditions”. If no applicable laws exist that
      govern the remediation of “fungi” or legionella pneumophila in the jurisdiction of the “covered location”,
      necessary "remediation costs" may be established by securing the written professional recommendations
      of a “certified industrial hygienist” retained with the prior approval of the Insurer.
        “Remediation costs” shall also include:
        1. Reasonable legal cost, where such cost has been incurred by an “insured” with the written consent of
           the Insurer; and
        2. Reasonable expenses required to restore, repair or replace real or personal property, to substantially
           the same condition it was in prior to being damaged during the course of responding to a “pollution
           condition”.
   RR.“Rental income” means the actual rental fees lost as a result of a “suspension” of a rented “covered
      location”.
   SS. “Responsible person” means any employee of an “insured” responsible for environmental affairs,
       control, or compliance at a “covered location”, and any officer or director of, or partner in, an “insured”.
   TT. “Self-insured retention” means the dollar amount identified in Item 4.a. of the Declarations to this
       Policy, or as otherwise designated by endorsement to this Policy, if any.
   UU.“Suspension” means that part of or all of a rented “covered location” is rendered untenantable for the
      purposes identified to the Insurer at the inception of the Policy, due to “covered pollution conditions”.
   VV. “Terrorism” means activities against persons, organizations or property of any nature:
        1. That involve the following or preparation for the following:
            a. Use or threat of force or violence; or
            b. Commission or threat of a dangerous act; or
            c. Commission or threat of an act that interferes with or disrupts an electronic, communication,
               information, or mechanical system; and
        2. When one or both of the following applies:
            a. The effect is to intimidate or coerce a government or the civilian population or any segment
               thereof, or to disrupt any segment of the economy; or
            b. It appears that the intent is to intimidate or coerce a government, or to further political, ideological,
               religious, social or economic objectives or to express (or express opposition to) a philosophy or
               ideology.
   WW.“Transportation” means the movement of the “named insured’s” waste, goods or products by
     automobile, aircraft, watercraft, railcar or other conveyance beyond the boundaries of a “covered location”
     by an “insured” or any third-party vendor engaged in the business of transporting property for hire, until
     such time as the waste, good or product is unloaded from the automobile, aircraft, watercraft, railcar or
     other conveyance.
   XX. “Underground storage tank” means any tank and associated piping and appurtenances connected
       thereto which tank has more than ten percent (10%) of its volume below ground. “Underground storage
       tank” does not mean a septic tank or oil/water separator.
   YY. “War” means war, whether or not declared, civil war, martial law, insurrection, revolution, invasion,
       bombardment or any use of military force, usurped power or confiscation, nationalization or damage of
       property by any government, military or other authority.
VI. EXCLUSIONS
   This insurance shall not apply to:

PF-32847b (08/11)                                                                                         Page 10 of 18
        Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 16 of 62




    A. Asbestos
        “Claims”, “remediation costs”, “business interruption loss”, “decontamination costs”, “catastrophe
        management costs”, “emergency response costs” or “legal defense expenses”, arising out of or related to
        asbestos or asbestos-containing materials.
        This exclusion shall not apply to:
        1. Third-party “claims” for “bodily injury”, and any associated “legal defense expenses” arising out of
           asbestos or asbestos-containing materials;
        2. Third-party “claims” for “property damage”, and associated “legal defense expenses” arising out of
           asbestos or asbestos-containing materials; and
        3. “Remediation costs” arising out of asbestos or asbestos-containing materials discovered in soil or
           groundwater.
    B. Contractual Liability
        “Claims”, “remediation costs”, “business interruption loss”, “decontamination costs”, “catastrophe
        management costs”, “emergency response costs” or “legal defense expenses” arising out of or related to
        liability of others assumed by an “insured” through contract or agreement, except if the liability would have
        attached to the “insured” in the absence of such contract or agreement.
        This exclusion shall not apply to:
        1. “Environmental indemnity obligations”; and
        2. Liability for “pollution conditions” assumed by a “named insured” pursuant to a contract that
           specifically relates to “covered operations” performed by or on behalf of such “named insured”,
           provided that any such contract was executed and effective prior to the performance of the “covered
           operations” that resulted in the “pollution condition”.
    C. Divested Property
        “Claims”, “remediation costs”, “business interruption loss”, “decontamination costs”, “catastrophe
        management costs”, “emergency response costs” or “legal defense expenses” arising out of or related to
        a “pollution condition” or “facility-borne illness event” on, at, under or migrating from any “covered
        location”:
        1. That had been sold, abandoned, or given away by any “insured”, or was condemned, prior to the
           “policy period”; or
        2. When such “pollution condition” or “facility-borne illness event” first commenced after the “covered
           location” had been sold, abandoned, or given away by any “insured”, or was condemned.
        This exclusion shall not apply to any “pollution conditions” or “facility-borne illness event” that first
        commenced, in whole or in part, prior to the effective date of any such divestiture of a “covered location”
        that is identified on the Location-Specific Pre-Existing Pollution Conditions Third-Party Claims Coverage
        (Divested Properties) Endorsement attached to this Policy, if any.
    D. Employers Liability
        “Claims” or “legal defense expenses” arising out of or related to “bodily injury” to:
        1. Any “insured” or any employee of its parent corporation, subsidiary or affiliate:
            a. Arising out of, or in the course of, employment by any “insured”, its parent corporation, subsidiary
               or affiliate; or
            b.    Performing duties related to the conduct of the business of any “insured”, its parent corporation,
                 subsidiary or affiliate.
        2. The spouse, child, parent, brother or sister of any “insured” or employee of its parent corporation,
           subsidiary or affiliate as a consequence of Paragraph 1., above.
        This exclusion applies:
PF-32847b (08/11)                                                                                      Page 11 of 18
        Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 17 of 62




        1.   Whether an “insured” may be liable as an employer or in any other capacity; and
        2. To any obligation to share damages with or repay someone else who must pay damages because of
           such “bodily injury”.
   E. Exterior Insulation and Finish System (EIFS)
        “Claims”, “remediation costs”, “business interruption loss”, “decontamination costs”, “catastrophe
        management costs”, “emergency response costs” or “legal defense expenses” arising out of or related to
        “fungi”, where such “fungi” is caused by or related to the presence or use of an “Exterior Insulation and
        Finish System (EIFS)”, synthetic stucco, or any similar product or any part thereof, including the
        application or use of paints, conditioners, primers, accessories, flashings, coatings, caulkings or sealants
        in connection with such a product.
   F. Fines and Penalties
        Payment of criminal fines, criminal penalties, punitive, exemplary or multiplied damages, or any
        associated “claims” seeking exclusively injunctive relief in addition to such fines, penalties or damages.
        This exclusion also applies to any “legal defense expense” associated with such fines and penalties.
        This exclusion shall not apply to punitive or exemplary damages where such coverage is insurable by
        law.
   G. First-Party Property Damage
        “Claims” or “legal defense expenses” arising out of or related to damage to real or personal property
        owned by, leased to, loaned to, or rented by any “insured”, or otherwise in the care, custody, or control of
        any “insured”.
        This exclusion shall not apply to “remediation costs” or “decontamination costs”.
   H. Fraud or Misrepresentation
        “Claims”, “remediation costs”, “business interruption loss”, “decontamination costs”, “catastrophe
        management costs”, “emergency response costs” or “legal defense expenses” arising out of or related to:
        1. Fraudulent acts or material misrepresentations on the part of the “first named insured” made:
             a. Within the Application to this Policy; or
             b. During the Application or underwriting process prior to the inception date identified in Item 2. of
                the Declarations to this Policy, which would have affected the Insurer’s decision to either issue
                this Policy, or issue this Policy and its endorsements pursuant to the financial terms identified in
                the Declarations to this Policy; or
        2. Fraudulent acts or material misrepresentations on the part of any “responsible person” during the
           “policy period”.
   I.   Insured’s Internal Expenses
        “Claims”, “remediation costs”, “business interruption loss”, “decontamination costs”, “catastrophe
        management costs”, or “legal defense expenses” arising out of or related to expenses incurred by any
        “insured” for services performed by its salaried staff and any employees.
        This exclusion shall not apply to “emergency response costs” or any costs, charges or expenses incurred
        with the prior written approval of the Insurer at its sole discretion.
   J. Insured vs. Insured
        “Claims” made by any “insured” against any other “insured”.
   K. Intentional Non-Compliance
        “Claims”, “remediation costs”, “business interruption loss”, “decontamination costs”, “catastrophe
        management costs”, “emergency response costs” or “legal defense expenses” arising out of or related to
        the intentional disregard of, or knowing, willful, or deliberate non-compliance with, any law, statute,

PF-32847b (08/11)                                                                                      Page 12 of 18
        Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 18 of 62




        regulation, administrative complaint, notice of violation, notice letter, instruction of any governmental
        agency or body, or executive, judicial or administrative order by any “responsible person”.
    L. Known Conditions
        “Claims”, “remediation costs”, “business interruption loss”, “decontamination costs”, “catastrophe
        management costs”, “emergency response costs” or “legal defense expenses” arising out of or related to
        “pollution conditions” or “facility-borne illness events” in existence and reported to a “responsible person”:
        1. Prior to the “policy period”; or
        2. With respect to “covered location’s” acquired or leased by a “named insured” during the “policy
           period” pursuant to an Automatic Acquisition and Due Diligence Endorsement attached to this Policy,
           if any, prior to the closing date of the acquisition or effective date of the lease of such “covered
           locations”,
        including any “pollution conditions” or “facility-borne illness events” discovered during the normal course
        of further investigation or remediation of such reported “pollution conditions” or “facility-borne illness
        events”.
        This exclusion shall not apply to:
        1. “Pollution conditions” or “facility-borne illness events” specifically referenced in, or identified in
           documents listed on, the Schedule of Known Conditions Endorsement attached to this Policy, if any;
           or
        2. “Pollution conditions” that have been reported to the “responsible person” as not being actionable
           pursuant to “environmental laws” in any Phase I or Phase II Environmental Site Assessment report
           which have been specifically prepared for a “named insured” by a qualified environmental consultant.
           To the extent that the qualified consultant’s actionability determination is premised, in whole or in part,
           on the use of institutional or engineering controls in effect at a “covered location”, any coverage
           afforded pursuant to this paragraph shall be contingent upon:
            a. The continued maintenance of said engineering controls; and
            b. The continued use of the property in a manner consistent with the consultant’s reported
               assumptions,
            during the “policy period”.
    M. Lead-Based Paint
        “Claims”, “remediation costs”, “business interruption loss”, “decontamination costs”, “catastrophe
        management costs”, “emergency response” or “legal defense expenses”, arising out of or related to lead-
        based paint.
        This exclusion shall not apply to:
        1. Third-party “claims” for “bodily injury”, and any associated “legal defense expenses” arising out of
           lead-based paint;
        2. Third-party, non-governmental “claims” for “property damage”, and any associated “legal defense
           expenses arising out of lead-based paint; and
        3. “Remediation costs” arising out of lead-based paint discovered in soil or groundwater.
    N. Material Change in Risk
        “Claims”, “remediation costs”, “business interruption loss”, “decontamination costs”, “catastrophe
        management costs”, “emergency response costs” or “legal defense expenses” arising out of or related to
        a change in the:
        1. Use or operations at a “covered location”; or
        2. “Covered operations” performed by or on behalf of a “named insured”,


PF-32847b (08/11)                                                                                       Page 13 of 18
        Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 19 of 62




        that materially increases the likelihood or severity of a “pollution condition”, “facility-borne illness event” or
        “claim” from the intended uses or operations identified:
        1.    By the “first named insured” for the Insurer in the Application and accompanying underwriting
             materials provided prior to the inception date identified in Item 2. of the Declarations to this Policy; or
        2. With respect to “covered locations” added to the Policy pursuant to the Automatic Acquisition and
           Due Diligence Endorsement attached to this Policy, if any, as part of the due diligence materials and
           supplemental underwriting materials provided to the Insurer as part of the notice required pursuant to
           that endorsement.
        This exclusion shall only apply to the “covered location” associated with the change in use or operations,
        or the modified “covered operations” at issue, and shall not limit coverage for other “covered locations” or
        “covered operations” to which this insurance applies.
   O. Prior Covered Operations
        “Claims”, “remediation costs”, “business interruption loss”, “decontamination costs”, “catastrophe
        management costs”, “emergency response costs” or “legal defense expenses” arising out of or related to
        “pollution conditions” resulting from “covered operations” performed by or on behalf of a “named insured”
        prior to the Retroactive Date identified in Items 5. of the Declarations to this Policy.
   P. Prior Disposal
        “Claims”, “remediation costs”, “business interruption loss”, “decontamination costs”, “catastrophe
        management costs”, “emergency response” or “legal defense expenses” arising out of or related to:
        1. “Pollution conditions” on, at, under or migrating from disposal sites other than “non-owned disposal
           sites”; or
        2. “Pollution conditions” that are allegedly attributable to a “named insured’s” waste being received at
           the “non-owned disposal site” prior to the Retroactive Date identified in Items 5.of the Declarations to
           this Policy.
   Q. Prior Transportation
        “Claims”, “remediation costs”, “business interruption loss”, “decontamination costs”, “catastrophe
        management costs”, “emergency response costs” or “legal defense expenses” arising out of or related to
        “pollution conditions” resulting from “transportation” performed prior to the Retroactive Date identified in
        Items 5. of the Declarations to this Policy.
   R. Products Liability
        “Claims”, “remediation costs”, “business interruption loss”, “decontamination costs”, “catastrophe
        management costs”, “emergency response costs” or “legal defense expenses” arising out of or related to
        any goods or products manufactured, sold, or distributed by any “insured” once possession of such goods
        or products have been transferred from the “insured”.
        This exclusion shall not apply to any coverage afforded pursuant to this policy for a “pollution condition”
        that first commences during “transportation”.
   S. Professional Liability
        “Claims”, “remediation costs”, “business interruption loss”, “decontamination costs”, “catastrophe
        management costs”, “emergency response costs” or “legal defense expenses” arising out of or related to
        the rendering of, or failure to render, professional services, including, but not limited to,
        recommendations, opinions, and strategies rendered for architectural, consulting, design and engineering
        work, such as drawings, designs, maps, reports, surveys, change orders, plan specifications, assessment
        work, remedy selection, site maintenance, equipment selection, and related construction management,
        supervisory, inspection or engineering services.




PF-32847b (08/11)                                                                                           Page 14 of 18
        Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 20 of 62




    T. Underground Storage Tanks
        “Claims”, “remediation costs”, “business interruption loss” “decontamination costs”, “catastrophe
        management costs”, “emergency response costs” or “legal defense expenses” arising out of or related to
        “pollution conditions” emanating from an “underground storage tank” located at a “covered location”,
        when the existence of such “underground storage tank” was known to a “responsible person” prior to the
        “policy period”; and
        1. The “underground storage tank” is not identified on the Schedule of Insured Underground Storage
           Tanks Endorsement attached to this Policy, if any; or
        2. The “underground storage tank” has been closed or removed, and is not identified on the Schedule of
           Known Conditions Endorsement attached to this Policy, if any.
    U. Vehicle Damage
        “Claims” or “legal defense expenses” for “property damage” to any automobile, aircraft, watercraft, railcar
        or other conveyance utilized for “transportation”.
    V. War or Terrorism
        “Claims”, “remediation costs”, “business interruption loss”, “decontamination costs”, “catastrophe
        management costs”, “emergency response costs” or “legal defense expenses” arising out of or related to
        “pollution conditions” or “facility-borne illness events” attributable, whether directly or indirectly, to any acts
        that involve, or that involve preparation for, “war” or “terrorism” regardless of any other cause or event that
        contributes concurrently or in any sequence to the injury or damage.
    W. Workers’ Compensation
        “Claims”, “remediation costs”, “business interruption loss”, “decontamination costs”, “catastrophe
        management costs”, “emergency response costs” or “legal defense expenses” arising out of or related to
        an “insured’s” obligations pursuant to any workers’ compensation, unemployment compensation, or
        disability benefits law or related laws.

VII. REPORTING AND COOPERATION
    A. The “insured” must see to it that the Insurer receives written notice of any “claim”, “pollution condition” or
       “facility-borne illness event”, as soon as practicable, at the address identified in Item 8.a. of the
       Declarations to this Policy. Notice should include reasonably detailed information as to:
        1. The identity of the “insured”, including contact information for an appropriate person to contact
           regarding the handling of the “claim”, “pollution condition” or “facility-borne illness event”;
        2. The identity of the “covered location”;
        3. The nature of the “claim”, “pollution condition” or “facility-borne illness event”, and
        4. Any steps undertaken by the “insured” to respond to the “claim”, “pollution condition” or “facility-borne
           illness event”.
        In the event of a “pollution condition” or “facility-borne illness event”, the “insured” must also take all
        reasonable measures to provide immediate verbal notice to the Insurer.
    B. The “insured” must:
        1. As soon as practicable, send the Insurer copies of any demands, notices, summonses or legal papers
           received in connection with any “claim” ;
        2. Authorize the Insurer to obtain records and other information;
        3. Cooperate with the Insurer in the investigation, settlement or defense of the “claim”;
        4. Assist the Insurer, upon the Insurer’s request, in the enforcement of any right against any person or
           organization which may be liable to the “insured” because of “bodily injury”, “property damage”,

PF-32847b (08/11)                                                                                            Page 15 of 18
        Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 21 of 62




            “remediation costs”, “business interruption loss”, “decontamination costs”, “catastrophe management
            costs”, “emergency response costs”, or “legal defense expense” to which this Policy may apply; and
        5. Provide the Insurer with such information and cooperation as it may reasonably require.
   C. No “insured” shall make or authorize an admission of liability or attempt to settle or otherwise dispose of
      any “claim”, without the written consent of the Insurer. Nor shall any “insured” retain any consultants or
      “catastrophe management firms”, or incur any “remediation costs” or “catastrophe management costs”,
      without the prior express written consent of the Insurer, except in the event of an “emergency response”.
   D. Upon the discovery of a “pollution condition”, the “insured” shall make every attempt to mitigate any loss
      and comply with applicable “environmental law”. The Insurer shall have the right, but not the duty, to
      mitigate such “pollution conditions” if, in the sole judgment of the Insurer, the “insured” fails to take
      reasonable steps to do so. In that event, any “remediation costs” or “catastrophe management costs”
      incurred by the Insurer shall be deemed incurred by the “insured”, and shall be subject to the “self-insured
      retention” and Limits of Liability identified in the Declarations to this Policy.
   E. Upon the discovery of a “facility borne illness event”, the “insured” shall make every attempt to mitigate
      any loss and comply with applicable “environmental laws”. The Insurer shall have the right, but not the
      duty, to mitigate such “facility borne illness events” if, in the sole judgment of the Insurer, the “insured”
      fails to take reasonable steps to do so. In that event, any “decontamination costs” or “catastrophe
      management costs” incurred by the Insurer shall be deemed incurred by the “insured”, and shall be
      subject to the “self-insured retention” and Limits of Liability identified in the Declarations to this Policy.

VIII.EXTENDED REPORTING PERIOD
   A. The “first named insured” shall be entitled to a basic “extended reporting period”, and may purchase an
      optional supplemental “extended reporting period”, following Cancellation, as described in Subsection A.,
      Paragraph 1. of Section IX., GENERAL CONDITIONS, or nonrenewal.
   B. “Extended reporting periods” shall not reinstate or increase any of the Limits of Liability. “Extended
      reporting periods” shall not extend the “policy period” or change the scope of coverage provided. A “claim
      “ first made against an “insured” and reported to the Insurer within the basic “extended reporting period”
      or supplemental “extended reporting period”, whichever is applicable, shall be deemed to have been
      made and reported on the last day of the “policy period”.
   C. Provided the “first named insured” has not purchased any other insurance to replace this Policy, the “first
      named insured” shall have a sixty (60) day basic “extended reporting period” without additional charge.
   D. Provided the “first named insured” has not purchased any other insurance to replace this Policy, the “first
      named insured” shall also be entitled to purchase a supplemental “extended reporting period” of up to
      thirty-four (34) months for not more than two hundred percent (200%) of the full premium identified in Item
      6. of the Declarations to this Policy, and any additional premiums resulting from coverage added during
      the “policy period”. Such supplemental “extended reporting period” starts when the basic “extended
      reporting period” ends. The Insurer shall issue an endorsement providing a supplemental “extended
      reporting period” provided that the “first named insured”:
        1. Makes a written request, to the address identified in Item 8.b. of the Declarations to this Policy, for
           such endorsement which the Insurer receives prior to the expiration of the “policy period”; and
        2. Pays the additional premium when due. If that additional premium is paid when due, the
           supplemental “extended reporting period” may not be cancelled, provided that all other terms and
           conditions of the Policy are met.

IX. GENERAL CONDITIONS
   A. Cancellation
        1. This Policy may be cancelled only by the “first named insured”, or through the “first named insured’s”
           agent, by mailing to the Insurer at the address identified in Item 8.b. of the Declarations to this Policy,
           written notice stating when such cancellation shall be effective.
PF-32847b (08/11)                                                                                       Page 16 of 18
        Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 22 of 62




        2. This Policy may be cancelled by the Insurer for the following reasons:
            a. Non-payment of premium; or
            b. Fraud or material misrepresentation on the part of any “insured”,
            by mailing to the “first named insured” at the “first named insured’s” last known address, written notice
            stating when, not less than sixty (60) days thereafter, fifteen (15) days if cancellation is for non-
            payment of any unpaid portion of the premium, such cancellation shall be effective. The mailing of
            notice shall be sufficient proof of notice. The effective date and hour of cancellation stated in the
            notice shall be the end of the “policy period”.
            Subparagraph 2.b., herein, shall apply only to that “insured” that engages in the fraud or
            misrepresentation. This exception shall not apply to any “insured” who is a parent corporation,
            subsidiary, employer of, or otherwise affiliated by ownership with, such “insured”.
        3. In the event of cancellation, the premium percentage identified in Item 6. of the Declarations to this
           Policy shall be the minimum-earned premium upon the inception date identified in Item 2. of the
           Declarations to this Policy. Thereafter, the remaining unearned premium, if any, shall be deemed
           earned by the Insurer on a pro rata basis over the remainder of the “policy period”. Any unearned
           premium amounts due the “first named insured” upon cancellation of this Policy shall be calculated on
           a pro rata basis and refunded within thirty (30) days of the effective date of cancellation.
    B. Inspection and Audit
        To the extent of the “insured’s” ability to provide such access, and with reasonable notice to the “insured”,
        the Insurer shall be permitted, but not obligated, to inspect and sample the “covered locations”. The
        “insured” shall have the concurrent right to collect split samples. Neither the Insurer’s right to make
        inspections, the making of said inspections, nor any report thereon shall constitute an undertaking, on
        behalf of or for the benefit of the “insured” or others, to determine or warrant that such property or
        operations are safe or in compliance with “environmental law”, or any other law.
        The Insurer may examine and audit the “insured’s” books and records during this “policy period” and
        extensions thereof and within three (3) years after the final termination of this Policy.
    C. Legal Action Against the Insurer
        No person or organization other than an “insured” has a right pursuant to this Policy:
        1. To join the Insurer as a party or otherwise bring the Insurer into a suit against any “insured”; or
        2. To sue the Insurer in connection with this insurance unless all of the Policy terms have been fully
           complied with.
    D. Bankruptcy
        The insolvency or bankruptcy of any “insured”, or any “insured's” estate, shall not relieve the Insurer of its
        obligations pursuant to this Policy. However, any such insolvency or bankruptcy of the “insured”, or the
        “insured’s” estate, shall not relieve the “insured” of its “self-insured retention” obligations pursuant to this
        Policy. This insurance shall not replace any other insurance to which this Policy is excess, nor shall this
        Policy drop down to be primary, in the event of the insolvency or bankruptcy of any underlying insurer.
    E. Subrogation
        In the event of any payment pursuant to this Policy by the Insurer, the Insurer shall be subrogated to all of
        the rights of recovery against any person or organization, and the “insured” shall execute and deliver
        instruments and papers and do whatever else is necessary to secure such rights. All “insureds” shall do
        nothing to prejudice such rights. Any recovery as a result of subrogation proceedings arising pursuant to
        this Policy shall accrue first to the "insureds" to the extent of any payments in excess of the limit of
        coverage; then to the Insurer to the extent of its payment pursuant to the Policy; and then to the "insured"
        to the extent of the “self-insured retention”. Expenses incurred in such subrogation proceedings shall be
        apportioned among the interested parties in the recovery in the proportion that each interested party's
        share in the recovery bears to the total recovery.

PF-32847b (08/11)                                                                                         Page 17 of 18
        Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 23 of 62




   F. Representations
        By accepting this Policy, the “first named insured” agrees that:
        1. The statements in the Declarations, schedules and endorsements to, and Application for, this Policy
           are accurate and complete;
        2. Those statements and representations constitute warranties that the “first named insured” made to
           the Insurer; and
        3. This Policy has been issued in reliance upon the “first named insured’s” warranties.
   G. Separation of Insureds
        Except with respect to the Limits of Liability, Cancellation condition 2.a., above, the Fraud or
        Misrepresentation Exclusion, the Insured vs. Insured Exclusion, the Intentional Non-Compliance
        Exclusion, the Known Conditions Exclusion, the Material Change in Risk Exclusion, the Underground
        Storage Tanks Exclusion, and any obligations specifically assigned to the “first named insured”, this
        Policy applies:
        1. As if each “named insured” were the only “insured”; and
        2. Separately to each “named insured” against whom a “claim” is made.
   H. Other Insurance
        If other valid and collectible insurance is available to any “insured” covering a loss also covered by this
        Policy, other than a policy that is specifically written to apply in excess of this Policy, the insurance
        afforded by this Policy shall apply in excess of and shall not contribute with such other insurance.
   I.   Jurisdiction and Venue
        It is agreed that in the event of the failure of the Insurer to pay any amount claimed to be due hereunder,
        the Insurer and the “insured” shall submit to the exclusive jurisdiction of the State of New York and shall
        comply with all requirements necessary to give such court jurisdiction. Nothing in this clause constitutes
        or should be understood to constitute a waiver of the Insurer’s right to remove an action to a United
        States District Court.
   J. Choice of Law
        All matters arising hereunder, including questions relating to the validity, interpretation, performance, and
        enforcement of this Policy, and the rights, duties and obligations hereunder, shall be determined in
        accordance with the law and practices of the State of New York.
   K. Changes and Assignment
        Notice to or knowledge possessed by any person shall not effect waiver or change in any part of this
        Policy or estop the Insurer from asserting any right pursuant to the terms of this Policy. The terms,
        definitions, conditions, exclusions and limitations of this Policy shall not be waived or changed, and no
        assignment of any interest in this Policy shall bind the Insurer, except as provided by endorsement and
        attached to this Policy.
   L. Headings
        The descriptions in the headings and sub-headings of this Policy are inserted solely for convenience and
        do not constitute any part of the terms or conditions hereof.
   M. Consent
        Where the consent of the Insurer, or an “insured”, is required pursuant to this Policy, such consent shall
        not be unreasonably withheld, delayed, conditioned, or denied.




PF-32847b (08/11)                                                                                      Page 18 of 18
              Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 24 of 62




                                                                        SCHEDULE OF NAMED INSUREDS (BROAD – MAJORITY OWNED CHAIN) ENDORSEMENT (HC PPL)




               SCHEDULE OF NAMED INSUREDS (BROAD – MAJORITY OWNED CHAIN)
                                 ENDORSEMENT (HC PPL)
     Named Insured                                                                                                                                              Endorsement Number
     Northwell Health, Inc.                                                                                                                                     001

     Policy Symbol   Policy Number                          Policy Period                                                                                       Effective Date of Endorsement
     HPI             G27376939 002                          04/25/2017 to 04/25/2020                                                                            04/25/2017
     Issued By (Name of Insurance Company)
     Illinois Union Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
The “insured” and the Insurer hereby agree to the following changes to this Policy:
I.      The persons or entities within the scope of the description contained in the Schedule of Named Insureds,
        below, are “named insureds” pursuant to this Policy.


                                                          Schedule of Named Insureds
                        1.     All corporations, limited partnerships, limited liability partnerships, limited
                             liability companies or other business entities or associations, other than joint
                             ventures and general partnerships, as now or may hereafter exist during the
                             “policy period”, in which the “first named insured”, itself, or through a direct
                             chain of underlying majority-owned operating subsidiary corporations, limited
                             partnerships, limited liability partnerships, or limited liability companies,
                             maintains at least a fifty percent (50%) ownership interest (hereinafter
                             Majority-Owned Affiliates); and
                        2. All joint ventures or general partnerships, as now or may hereafter exist
                           during the “policy period”, to which the “first named insured”, itself, or one of
                           its Majority-Owned Affiliates, is a party and maintains at least a fifty percent
                           (50%) ownership interest, but only to the extent of the “first named insured’s”
                           or Majority-Owned Affiliates’ legal responsibility for the liabilities of such joint
                           venture or general partnership.


All other terms and conditions of this Policy remain unchanged.




                                                                                                                                                         Authorized Representative



PF-32936 (01/11)                                                                                                                                                                 Page 1 of 1
              Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 25 of 62




                                                                        AGGREGATED SELF-INSURED RETENTION (COVERAGES A., B., C., D. AND F.) ENDORSEMENT (HC PPL)




           AGGREGATED SELF-INSURED RETENTION (COVERAGES A., B., C., D. AND F.)
                               ENDORSEMENT (HC PPL)
     Named Insured                                                                                                                                                 Endorsement Number
     Northwell Health, Inc.                                                                                                                                        002

     Policy Symbol     Policy Number                        Policy Period                                                                                          Effective Date of Endorsement
     HPI               G27376939 002                        04/25/2017 to 04/25/2020                                                                               04/25/2017
     Issued By (Name of Insurance Company)
     Illinois Union Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
The “insured” and the Insurer hereby agree to the following changes to this Policy:

I.      Notwithstanding anything identified in Item 4.a. of the Declarations to this Policy that might be construed to
        the contrary, and solely with respect to coverage pursuant to Section I., INSURING AGREEMENTS,
        Subsection A., FIRST-PARTY REMEDIATION COSTS COVERAGE, Subsection B., FIRST-PARTY
        EMERGENCY RESPONSE COVERAGE, Subsection C., THIRD-PARTY CLAIMS COVERAGE, Subsection
        D., DECONTAMINATION COSTS COVERAGE, and Subsection F., CATASTROPHE MANAGEMENT
        COSTS COVERAGE, of this Policy, Item 4.a., Self-Insured Retention, of the Declarations is hereby deleted
        in its entirety and replaced with the following:

        The “self-insured retentions” applicable to this coverage part shall be as follows:

             i.      $ 500,000 Per Pollution Condition retention or Facility-Borne Illness Event; and

             ii. $ 2,000,000 Aggregate retention for all Pollution Conditions and Facility-Borne Illness Events

             iii. $ 50,000 Maintenance retention per Pollution Condition or Facility-Borne Illness Event thereafter.

II. Solely with respect to coverage pursuant to Section I., INSURING AGREEMENTS, Subsection A., FIRST-
    PARTY REMEDIATION COSTS COVERAGE, Subsection B., FIRST-PARTY EMERGENCY RESPONSE
    COVERAGE, Subsection C., THIRD-PARTY CLAIMS COVERAGE, Subsection D., DECONTAMINATION
    COSTS COVERAGE, and Subsection F., CATASTROPHE MANAGEMENT COSTS COVERAGE, of this
    Policy, Section II., LIMITS OF LIABILITY AND SELF-INSURED RETENTION, Subsection B., of this Policy is
    hereby deleted in its entirety and replaced with the following:
        B. One “self-insured retention” shall apply to all “claims”, “remediation costs”, “emergency response
           costs”, “decontamination costs”, “catastrophe management costs” and associated “legal defense
           expense” arising from the same, continuous, repeated, or related “pollution condition” or “facility-
           borne illness event”. Upon exhaustion of the Aggregate “self-Insured retention” amount identified
           in Item 4.a.ii. of the Declarations, by approved payments made pursuant to multiple “self-insured
           retentions” applicable to multiple “pollution conditions” or “facility-borne illness events” to which
           this insurance applies, all ongoing and future “claims”, “remediation costs”, “emergency response
           costs”, “decontamination costs”, “catastrophe management costs” and associated “legal defense
           expense”, attributable to both outstanding and newly discovered “pollution conditions” or “facility-
           borne illness events”, if any, shall be subject to the Maintenance “self-insured retention” amount
           identified in Item 4.a.iii. of the Declarations. With respect to any ongoing “claims”, “remediation
           costs”, “emergency response costs”, “decontamination costs”, “catastrophe management costs”
           and associated “legal defense expense” attributable to an outstanding “pollution condition” or
           “facility-borne illness event” that has been reported to the Insurer prior to exhaustion of the
           Aggregate “self-insured retention”, if approved payments for “claims”, “remediation costs”,
           “emergency response costs”, “decontamination costs”, “catastrophe management costs” and


PF-32860 (01/11)                                                                                                                                                                    Page 1 of 2
        Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 26 of 62




        associated “legal defense expense” in an amount equal to or in excess of the Maintenance “self-
        insured retention”, then the “named insureds” shall have no further “self-insured retention”
        obligation with respect to that specific “pollution condition” or “facility-borne illness event”.
        Notwithstanding any other provision in this Policy to the contrary, under no circumstances shall
        the Insurer be liable to pay any amount pursuant to this Policy until the “named insureds” have
        paid the full amount of the “self-insured retention”, or, in the event of exhaustion, discussed
        above, the Maintenance “self-insured retention”, with respect to each “pollution condition” or
        “facility-borne illness event”.




All other terms and conditions of this Policy remain unchanged.




                                                                                 Authorized Representative




PF-32860 (01/11)                                                                                      Page 2 of 2
           Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 27 of 62




                                                                         CATASTROPHE MANAGEMENT COSTS SUBLIMIT AMENDATORY ENDORSEMENT (HC PPL)




    CATASTROPHE MANAGEMENT COSTS SUBLIMIT AMENDATORY ENDORSEMENT
                              (HC PPL)
 Named Insured                                                                                                                                                Endorsement Number
 Northwell Health, Inc.                                                                                                                                       003

 Policy Symbol     Policy Number                            Policy Period                                                                                     Effective Date of Endorsement
 HPI               G27376939 002                            04/25/2017 to 04/25/2020                                                                          04/25/2017
 Issued By (Name of Insurance Company)
 Illinois Union Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
The “insured” and the Insurer hereby agree to the following changes to this Policy:
     Section II., LIMITS OF LIABILITY AND SELF-INSURED RETENTION, Subsection E., of this Policy
     is hereby deleted in its entirety and replaced with the following:
     E. Subject to Subsection D., above, and Subsections F. and G., below, $ 500,000 shall be the maximum
        amount the Insurer shall pay for all “catastrophe management costs” arising out of all “pollution
        conditions” and “facility-borne illness events”.


All other terms and conditions of this Policy remain unchanged.




                                                                                                                                                 Authorized Representative




PF-32875 (01/11)                                                                                                                                                               Page 1 of 1
           Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 28 of 62




                                                                            COVERAGE LIMITATION AND REOPENER ENDORSEMENT (HC PPL)




                 COVERAGE LIMITATION AND REOPENER ENDORSEMENT (HC PPL)
 Named Insured                                                                                                                      Endorsement Number
 Northwell Health, Inc.                                                                                                             004

 Policy Symbol     Policy Number                            Policy Period                                                           Effective Date of Endorsement
 HPI               G27376939 002                            04/25/2017 to 04/25/2020                                                04/25/2017
 Issued By (Name of Insurance Company)
 Illinois Union Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
The “insured” and the Insurer hereby agree to the following changes to this Policy:
I.   COVERAGE LIMITATION:
     X “business interruption loss”; *
         “diminution in value”; *
         “rental income”; *

     X “catastrophe management costs”; *
     X “emergency response costs”*;
     X “remediation costs”*;
         “property damage”*;
         “bodily injury*”,
          *to the extent applicable due to the fact that such coverages are identified as being provided pursuant to
          the Declarations, or, alternatively, are added to this Policy by endorsement hereto.
     Coverage is not afforded pursuant to this Policy for any of the exposures indicated above, including any
     associated “legal defense expenses”, with respect to those specific “pollution conditions” identified in the
     Schedule of Limited Coverage, below.
II. RE-OPENER OF COVERAGE:
     In the event that “closure” is achieved with respect any of the “pollution conditions” identified in Schedule of
     Limited Coverage, below, then coverage limitations set forth in Section I., above, may be deleted with respect
     to the specific “pollution condition” that achieves such “closure”. The coverage limitations identified in Section
     I., above, can only be deleted by endorsement to this Policy issued by the Insurer.
III. For the purposes of this Endorsement, “closure” shall mean that the “insured” obtains a written No Further
     Action determination, or otherwise achieves closure in accordance with “environmental laws” applicable to the
     subject “pollution conditions”, which has been confirmed in writing by the regulatory agency or authority with
     jurisdiction over the “pollution conditions”.
     If such “closure” is contingent upon: 1) certain additional actions with respect to the subject “pollution
     conditions” in order to be effective; or 2) on the use of institutional or engineering controls in effect at a
     “covered location”, then any such additional actions must be completed in order for coverage to be effective
     pursuant to this Endorsement, and such coverage shall be contingent upon the continued maintenance of
     said engineering controls and the continued use of the “covered location” in a manner consistent with said
     institutional controls, as applicable, during the “policy period” or any “extended reporting period”.




PF-32881 (01/11)                                                                                                                                     Page 1 of 2
        Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 29 of 62




                                       SCHEDULE OF LIMITED COVERAGE
                                1. Petroleum hydrocarbons, volatile organic compounds (VOCs), semi-volatile
                                   organic compounds (SVOCs), or any degradation compounds thereof in soil
                                   or groundwater on, at, under, or migrating from the Peconic Bay Medical
                                   Center, 1300 Roanoke Ave, Riverhead, NY 11901 “covered location”
                                2. Fungi on, at, under, or migrating from the Peconic Bay Medical Center, 1300
                                   Roanoke Ave, Riverhead, NY 11901 “covered location”
                                3. Petroleum hydrocarbons or any degradation compounds thereof in
                                   groundwater associated with the fuel leak at the 40 Moore Avenue, Mount
                                   Kisco, New York “covered location” as referenced in the Phase I
                                   Environmental Site Assessment Report, Northern Westchester Hospital, 400
                                   East Main Street, Mount Kisco, New York prepared by HDR/LMS and dated
                                   September 2005




All other terms and conditions of this Policy remain unchanged.




                                                                        Authorized Representative




PF-32881 (01/11)                                                                                     Page 2 of 2
           Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 30 of 62




                                                                            DECONTAMINATION COSTS SUBLIMIT ENDORSEMENT (HC PPL)




                    DECONTAMINATION COSTS SUBLIMIT ENDORSEMENT (HC PPL)
 Named Insured                                                                                                                                 Endorsement Number
 Northwell Health, Inc.                                                                                                                        005

 Policy Symbol     Policy Number                            Policy Period                                                                      Effective Date of Endorsement
 HPI               G27376939 002                            04/25/2017 to 04/25/2020                                                           04/25/2017
 Issued By (Name of Insurance Company)
 Illinois Union Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
The “insured” and the Insurer hereby agree to the following changes to this Policy:
                                  $ 20,000,000 Decontamination Costs Aggregate Sublimit of Liability for all Facility-Borne
                                     Illness Events
     The Decontamination Costs Aggregate Sublimit of Liability, above, shall be the maximum amount the Insurer
     shall pay for all “decontamination costs” resulting from all “facility-borne illness events” to which this insurance
     applies. This Aggregate Sublimit of Liability shall be subject to the Limits of Liability identified in the
     Declarations to this Policy. Under no circumstance shall the Insurer be liable to pay any amount in excess of
     any applicable Limit of Liability.




All other terms and conditions of this Policy remain unchanged.




                                                                                                                                  Authorized Representative




PF-32884 (01/11)                                                                                                                                                Page 1 of 1
           Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 31 of 62




                                                                            EXTERIOR INSULATION AND FINISH SYSTEM COVERAGE ENDORSEMENT (HC PPL)




  EXTERIOR INSULATION AND FINISH SYSTEM COVERAGE ENDORSEMENT (HC PPL)
 Named Insured                                                                                                                                                 Endorsement Number
 Northwell Health, Inc.                                                                                                                                        006

 Policy Symbol     Policy Number                            Policy Period                                                                                      Effective Date of Endorsement
 HPI               G27376939 002                            04/25/2017 to 04/25/2020                                                                           04/25/2017
 Issued By (Name of Insurance Company)
 Illinois Union Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
The “insured” and the Insurer hereby agree to the following changes to this Policy:
     Section VI., EXCLUSIONS, Subsection E., Exterior Insulation and Finish System (EIFS), of this Policy is
     hereby deleted in its entirety.




All other terms and conditions of this Policy remain unchanged.




                                                                                                                                                  Authorized Representative


PF-32889 (01/11)                                                                                                                                                                Page 1 of 1
           Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 32 of 62




                                                                            BASIC EXTENDED REPORTING PERIOD (90 DAYS) ENDORSEMENT (HC PPL)




         BASIC EXTENDED REPORTING PERIOD (90 DAYS) ENDORSEMENT (HC PPL)
 Named Insured                                                                                                                                              Endorsement Number
 Northwell Health, Inc.                                                                                                                                     007

 Policy Symbol     Policy Number                            Policy Period                                                                                   Effective Date of Endorsement
 HPI               G27376939 002                            04/25/2017 to 04/25/2020                                                                        04/25/2017
 Issued By (Name of Insurance Company)
 Illinois Union Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
The “insured” and the Insurer hereby agree to the following changes to this Policy:

     Section VIII., EXTENDED REPORTING PERIOD, Subsections C. and D., of this Policy are hereby deleted in
     their entirety and replaced with the following:
     C. Provided the “first named insured” has not purchased any other insurance to replace this Policy,
        the “first named insured” shall have a ninety (90) day basic “extended reporting period” without
        additional charge.
     D. Provided the “first named insured” has not purchased any other insurance to replace this Policy,
        the “first named insured” shall also be entitled to purchase a supplemental “extended reporting
        period” of up to thirty-three (33) months for not more than two hundred percent (200%) of the full
        premium identified in Item 6. of the Declarations to this Policy, and any additional premiums
        resulting from coverage added during the “policy period”. Such supplemental “extended reporting
        period” starts when the basic “extended reporting period” ends. The Insurer shall issue an
        endorsement providing a supplemental “extended reporting period” provided that the “first named
        insured”:
          1. Makes a written request, to the address identified in Item 8.b. of the Declarations to this
             Policy, for such endorsement which the Insurer receives prior to the expiration of the “policy
             period”; and
          2. Pays the additional premium when due. If that additional premium is paid when due, the
             supplemental “extended reporting period” may not be cancelled, provided that all other terms
             and conditions of the Policy are met.


All other terms and conditions of this Policy remain unchanged.




                                                                                                                                             Authorized Representative




PF-32904 (01/11)                                                                                                                                                             Page 1 of 1
           Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 33 of 62




                                                                            SCHEDULE OF KNOWN CONDITIONS (DOCUMENTS) ENDORSEMENT (HC PPL)




                 SCHEDULE OF KNOWN CONDITIONS (DOCUMENTS) ENDORSEMENT
                                       (HC PPL)
 Named Insured                                                                                                                                         Endorsement Number
 Northwell Health, Inc.                                                                                                                                008

 Policy Symbol     Policy Number                            Policy Period                                                                              Effective Date of Endorsement
 HPI               G27376939 002                            04/25/2017 to 04/25/2020                                                                   04/25/2017
 Issued By (Name of Insurance Company)
 Illinois Union Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
  The “insured” and the Insurer hereby agree that the “pollution conditions” identified within the documents listed
  in the Schedule of Known Conditions (Documents), below, have been disclosed to the Insurer prior to the
  inception of this Policy:

                                         SCHEDULE OF KNOWN CONDITIONS (Documents)

                                   1. Phase I Environmental Assessment, South Campus, Staten Island University
                                      Hospital, prepared by AKRF Inc. and dated March 1994
                                   2. Phase I Environmental Site Assessment, Staten Island University Hospital prepared
                                      by IT and dated April 12, 2000
                                   3. Phase I Environmental Site Assessment, 270-05 76th Avenue, New Hyde Park, NY
                                      prepared by P.W. Grosser Consulting, Inc. and dated June 2008
                                   4. Phase I Environmental Site Assessment Report, Northern Westchester Hospital,
                                      400 East Main Street, Mount Kisco, New York prepared by HDR/LMS and dated
                                      September 2005




All other terms and conditions of this Policy remain unchanged.




                                                                                                                                            Authorized Representative




PF-32920 (01/11)                                                                                                                                                        Page 1 of 1
           Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 34 of 62




                                                                        LOCATION-SPECIFIC NEW CONDITIONS COVERAGE (RETROACTIVE DATE) ENDORSEMENT (HC PPL)




          LOCATION-SPECIFIC NEW CONDITIONS COVERAGE (RETROACTIVE DATE)
                              ENDORSEMENT (HC PPL)
 Named Insured                                                                                                                                              Endorsement Number
 Northwell Health, Inc.                                                                                                                                     009

 Policy Symbol     Policy Number                            Policy Period                                                                                   Effective Date of Endorsement
 HPI               G27376939 002                            04/25/2017 to 04/25/2020                                                                        04/25/2017
 Issued By (Name of Insurance Company)
 Illinois Union Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
The “insured” and the Insurer hereby agree to the following changes to this Policy:
     Solely with respect to “pollution conditions” on, at, under or migrating from “covered locations” specifically
     identified on the Schedule of Covered Locations, below, Section I., INSURING AGREEMENTS, Coverages
     A., B. and C., of this Policy are hereby deleted in their entirety and replaced with the following:
     A. FIRST-PARTY REMEDIATION COSTS COVERAGE (Coverage A.)
          “Remediation costs” and associated “legal defense expenses”, in excess of the “self-insured
          retention”, arising out of a “pollution condition” on, at, under, or migrating from a “covered
          location”, provided the “insured” first discovers such “pollution condition” during the “policy
          period”. Any such discovery of a pollution condition must be reported to the Insurer, in writing,
          during the “policy period”.
          The coverage afforded under this Coverage A. only applies to “pollution conditions” that first
          commence, in their entirety:
          1. During the “policy period”; or,
          2. If prior to the “policy period, then on or after the Retroactive Date identified in the Location-
             Specific New Conditions Coverage (Retroactive Date) Endorsement attached to this Policy.
     B. FIRST-PARTY EMERGENCY RESPONSE COVERAGE (Coverage B.)
          “Emergency response costs”, in excess of the “self-insured retention”, arising out of:
          1. A “pollution condition” on, at, under or migrating from a “covered location”; or
          2. A “facility-borne illness event”,
          provided that the “insured” first discovers such “pollution condition” or “facility borne illness event”
          during the “policy period”. Any such discovery of a “pollution condition” or “facility borne illness
          event” must be reported to the Insurer, in writing, during the “policy period”.
          The coverage afforded under this Coverage B. only applies to “pollution conditions” or “facility
          borne illness events” that first commence, in their entirety:
          1. During the “policy period”; or,
          2. If prior to the “policy period, then on or after the Retroactive Date identified in the Location-
             Specific New Conditions Coverage (Retroactive Date) Endorsement attached to this Policy.
     C. THIRD-PARTY CLAIMS COVERAGE (Coverage C.)
          “Claims” and associated “legal defense expenses”, in excess of the “self-insured retention”,
          arising out of a “pollution condition” on, at, under or migrating from a “covered location”, provided
          the “claim” is first made during the “policy period”. Any such “claim” must be reported to the
          Insurer, in writing, during the “policy period” or any applicable “extended reporting period”.



PF-32929 (01/11)                                                                                                                                                             Page 1 of 3
        Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 35 of 62




        The coverage afforded under this Coverage C. only applies to “pollution conditions” that first
        commence, in their entirety:
        1. During the “policy period”; or,
        2. If prior to the “policy period, then on or after the Retroactive Date identified in the Location-
           Specific New Conditions Coverage (Retroactive Date) Endorsement attached to this Policy.




                                             Schedule of Covered Locations
                                 Covered Location                                          Retroactive Date
                   1.           Phelps Professional Building/Medical Office Building       12/31/2014
                                at 777, 777 North Broadway, Sleepy Hollow, New
                                York 10591
                   2.           Phelps Memorial Hospital Center, 701 North                 12/31/2014
                                Broadway, Sleepy Hollow, New York 10591
                   3.           Phelps Child Care Center, Inc. (Robin’s Nest), 3           12/31/2014
                                Phelps Lane, Sleepy Hollow, New York 10591
                   4.           The James House, 701 North Broadway, Sleepy                12/31/2014
                                Hollow, New York 10591
                   5.           MRI, 707 North Broadway, Sleepy Hollow, New York           12/31/2014
                                10591
                   6.           The Medical Service Building, 755 North Broadway,          12/31/2014
                                Sleepy Hollow, New York 10591
                   7.           Parking Garage, 733 North Broadway, Sleepy                 12/31/2014
                                Hollow, New York 10591
                   8.           The Employee Residence, One Phelps Lane, Sleepy            12/31/2014
                                Hollow, New York 10591
                   9.           Engineering Building # 9, 701 North Broadway,              12/31/2014
                                Sleepy Hollow, New York 10591
                   10.          Mental Health Services –Continuing Treatment &             12/31/2014
                                Supportive Case Management, 315 South Highland
                                Avenue, Briarcliff Manor, New York 10510
                   11.          Alcohol Treatment Center, 22 Rockledge Avenue,             12/31/2014
                                Ossining, New York 10562
                   12.          Cherry Door Thrift Shop (Run by Phelps Gift Shop),         12/31/2014
                                36 Main Street, Tarrytown, New York 1059l
                   13.          Heritage Medical Group at Phelps (Two Locations),          12/31/2014
                                362 North Broadway, 2nd Fl, Sleepy Hollow, NY
                                10591
                   14.          Ossining Internal Medicine , 100 South Highland            12/31/2014
                                Avenue, Suite #5, Ossining, NY 10562
                   15.          Croton Medical Group, 440 South Riverside Avenue,          12/31/2014
                                Croton-on-Hudson, NY 10520
                   16.          Dobbs Ferry Medical Group, 18 Ashford Avenue,              12/31/2014
                                Dobbs Ferry, NY 10522
                   17.          PHELPS ACCOUNTING , 47 Hudson Street,                      12/31/2014


PF-32929 (01/11)                                                                                         Page 2 of 3
        Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 36 of 62




                                Ossining, NY 10562
                   18.          Hospital, 480 Bedford Road, Chappaqua, NY                12/31/2014
                   19.          Office/Medical, 34 South Bedford Road, Mount Kisco,      12/31/2014
                                NY 10549
                   20.          Residence, 31 Boltis St, Mount Kisco, NY                 12/31/2014
                   21.          Medical office, 2013 Crompond Road, Yorktown, NY         12/31/2014
                                10598
                   22.          Medical office, 343 Route 292, Somers, NY                12/31/2014
                   23.          Medical office, 645 Mable Ave, Thornwood, NY             12/31/2014
                   24.          Medical office, 3010 Westchester Ave Suite 201,          12/31/2014
                                Purchase, New York 10577
                   25.          Medical office, 1940 Commerce Street , Yorktown,         12/31/2014
                                NY 10597
                   26.          Medical office, Yorktown Imaging, 1940 Commerce          12/31/2014
                                Street , Yorktown, NY 10598




All other terms and conditions of this Policy remain unchanged.




                                                                           Authorized Representative




PF-32929 (01/11)                                                                                       Page 3 of 3
           Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 37 of 62




                                                                   LOCATION-SPECIFIC PRE-EXISTING POLLUTION CONDITIONS THIRD-PARTY CLAIMS COVERAGE (DIVESTED PROPERTIES - WINDOW) ENDORSEMENT (HC PPL)




LOCATION-SPECIFIC PRE-EXISTING POLLUTION CONDITIONS THIRD-PARTY CLAIMS
    COVERAGE (DIVESTED PROPERTIES - WINDOW) ENDORSEMENT (HC PPL)
 Named Insured                                                                                                                                                                                                    Endorsement Number
 Northwell Health, Inc.                                                                                                                                                                                           010

 Policy Symbol     Policy Number                            Policy Period                                                                                                                                         Effective Date of Endorsement
 HPI               G27376939 002                            04/25/2017 to 04/25/2020                                                                                                                              04/25/2017
 Issued By (Name of Insurance Company)
 Illinois Union Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
The “insured” and the Insurer hereby agree to the following changes to this Policy:
     Coverage is afforded pursuant to Coverage C. of this Policy, only, with respect to the “covered locations”
     identified in the Schedule of Covered Locations (Divested Locations), below. Further, with respect to the
     “covered locations” identified in the Schedule of Covered Locations (Divested Locations), below, Coverage
     C., of this Policy is hereby deleted in its entirety and replaced with the following:

     C. THIRD-PARTY CLAIMS COVERAGE (Coverage C.)
           “Claims” and associated “legal defense expenses”, in excess of the “self-insured retention”,
          arising out of a “pollution condition” on, at, under, or migrating from a “covered location”, provided
          the “claim” is first made during the “policy period”. Any such “claim” must be reported to the
          Insurer, in writing, during the “policy period” or any applicable “extended reporting period”.
          The coverage afforded pursuant to this Coverage C. only applies to “pollution conditions” that first
          commence, in their entirety:
          1. On or after Retroactive Date identified in the Schedule of Covered Locations (Divested
             Locations), below; and
          2. Prior to the Divestiture Date identified in the Schedule of Covered Locations (Divested
             Locations), below.
                                             Schedule of Covered Locations (Divested Locations)
                      Location                                         Retroactive Date                                                                                                                          Divestiture Date
           .     Any Location leased                  Date of first continuous lease of such                                                                                                              Date, prior to the inception
                 by a “named insured”                 location by a “named insured”                                                                                                                       date of this policy, of
                                                                                                                                                                                                          termination of a continuous
                                                                                                                                                                                                          lease of such location by a
                                                                                                                                                                                                          “named insured”

All other terms and conditions of this Policy remain unchanged.




                                                                                                                                                                                                         Authorized Representative




PF-32931 (01/11)                                                                                                                                                                                                                   Page 1 of 1
           Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 38 of 62




                                                                            NOTICE OF CANCELLATION (120 DAYS) ENDORSEMENT (HC PPL)




                  NOTICE OF CANCELLATION (120 DAYS) ENDORSEMENT (HC PPL)
 Named Insured                                                                                                                                      Endorsement Number
 Northwell Health, Inc.                                                                                                                             011

 Policy Symbol     Policy Number                            Policy Period                                                                           Effective Date of Endorsement
 HPI               G27376939 002                            04/25/2017 to 04/25/2020                                                                04/25/2017
 Issued By (Name of Insurance Company)
 Illinois Union Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
The “insured” and the Insurer hereby agree to the following changes to this Policy:

  Section IX., GENERAL CONDITIONS, Subsection A., Cancellation, Paragraph 2., of this Policy is hereby
  deleted in its entirety and replaced with the following:

          2. This Policy may be cancelled by the Insurer for the following reasons:
                 a. Non-payment of premium; or
                 b. Fraud or material misrepresentation on the part of any “insured”,
                 by mailing to the “first named insured” at the “first named insured’s” last known address,
                 written notice stating when, not less than one hundred and twenty (120) days thereafter,
                 fifteen (15) days if cancellation is for non-payment of any unpaid portion of the premium, such
                 cancellation shall be effective. The mailing of notice shall be sufficient proof of notice. The
                 effective date and hour of cancellation stated in the notice shall be the end of the “policy
                 period”.
                 Subparagraph 2.b., herein, shall apply only to that “insured” that engages in the fraud or
                 misrepresentation. This exception shall not apply to any “insured” who is a parent
                 corporation, subsidiary, employer of, or otherwise affiliated by ownership with, such “insured”.




All other terms and conditions of the Policy remain unchanged.




                                                                                                                                     Authorized Representative




PF-32942 (01/11)                                                                                                                                                     Page 1 of 1
           Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 39 of 62




                                                                            OTHER INSURANCE (PRIMARY – EXCEPT) ENDORSEMENT (HC PPL)




                 OTHER INSURANCE (PRIMARY – EXCEPT) ENDORSEMENT (HC PPL)
 Named Insured                                                                                                                                     Endorsement Number
 Northwell Health, Inc.                                                                                                                            012

 Policy Symbol     Policy Number                            Policy Period                                                                          Effective Date of Endorsement
 HPI               G27376939 002                            04/25/2017 to 04/25/2020                                                               04/25/2017
 Issued By (Name of Insurance Company)
 Illinois Union Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
The “insured” and the Insurer hereby agree to the following changes to this Policy:
     Section IX., GENERAL CONDITIONS, Subsection H., Other Insurance, of this Policy is hereby deleted in its
     entirety and replaced with the following:
     H. Other Insurance
          If other valid and collectible insurance is available to an “insured” covering a loss also covered by
          this Policy, the insurance afforded by this Policy shall apply as primary insurance except for loss
          covered pursuant to Chubb policy number 37313243, Great American policy number PRE
          4038787 00, or any subsequent renewals. Therefore, this Policy shall apply in excess of and
          shall not contribute with Chubb policy number 37313243, Great American policy number PRE
          4038787 00, or any subsequent renewals.




All other terms and conditions of this Policy remain unchanged.




                                                                                                                                      Authorized Representative




PF-32950 (01/11)                                                                                                                                                    Page 1 of 1
           Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 40 of 62




                                                                            PREMIUM EARN-OUT (STAGGERED – MULTIPLE YEARS) ENDORSEMENT (HC PPL)




   PREMIUM EARN-OUT (STAGGERED – MULTIPLE YEARS) ENDORSEMENT (HC PPL)
 Named Insured                                                                                                                                                Endorsement Number
 Northwell Health, Inc.                                                                                                                                       013

 Policy Symbol     Policy Number                            Policy Period                                                                                     Effective Date of Endorsement
 HPI               G27376939 002                            04/25/2017 to 04/25/2020                                                                          04/25/2017
 Issued By (Name of Insurance Company)
 Illinois Union Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
The “insured” and the Insurer hereby agree to the following changes to this Policy:
     Section IX., GENERAL CONDITIONS, Subsection A., Cancellation, Paragraph 3., of this Policy is hereby
     deleted in its entirety and replaced with the following:
     3.     In the event of cancellation,twenty-five percent (25 %) of the premium identified in Item 6. of the
            Declarations shall be minimum earned upon the inception date identified in Item 2. of the
            Declarations. Thereafter, an additional twenty-five percent (25 %) of the premium shall be
            deemed earned by the Insurer on a pro rata basis over the first year of the “policy period”.
            Thereafter, the remaining unearned premium shall be deemed earned by the Insurer on a pro
            rata basis over the remaining policy term. Any unearned premium amounts due the “first named
            insured” upon cancellation of this Policy during the “policy period”, if any, shall be calculated on a
            pro rata basis and refunded within thirty (30) days of the effective date of such cancellation.




All other terms and conditions of this Policy remain unchanged.




                                                                                                                                                 Authorized Representative




PF-32953 (01/11)                                                                                                                                                               Page 1 of 1
           Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 41 of 62




                                                                            RESTORATION COSTS AMENDATORY (GREEN MATERIALS) ENDORSEMENT (HC PPL)




RESTORATION COSTS AMENDATORY (GREEN MATERIALS) ENDORSEMENT (HC PPL)
 Named Insured                                                                                                                                                   Endorsement Number
 Northwell Health, Inc.                                                                                                                                          014

 Policy Symbol     Policy Number                            Policy Period                                                                                        Effective Date of Endorsement
 HPI               G27376939 002                            04/25/2017 to 04/25/2020                                                                             04/25/2017
 Issued By (Name of Insurance Company)
 Illinois Union Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
The “insured” and the Insurer hereby agree to the following changes to this Policy:
     Section V., DEFINITIONS, Subsection QQ., of this Policy is hereby deleted in its entirety and replaced with
     the following:
  QQ. “Remediation costs” means reasonable expenses incurred to investigate, quantify, monitor,
      mitigate, abate, remove, dispose, treat, neutralize, or immobilize “pollution conditions” to the
      extent required by “environmental law” in the jurisdiction of such “pollution conditions”. If no
      applicable laws exist that govern the remediation of “fungi” or legionella pneumophila in the
      jurisdiction of the “covered location”, necessary "remediation costs" may be established by
      securing the written professional recommendations of a “certified industrial hygienist” retained
      with the prior approval of the Insurer.
          “Remediation costs” shall also include:
          1. Reasonable legal cost, where such cost has been incurred by an “insured” with the written
             consent of the Insurer; and
          2. Reasonable expenses required to restore, repair or replace real or personal property to
             substantially the same condition it was in prior to being damaged during the course of
             responding to a “pollution condition”. Such expenses shall not include costs associated with
             betterments or improvements, except to the extent that such betterments or improvements
             are exclusively associated with the use of building materials which are environmentally
             superior to those materials which comprised the original damaged property. Any such
             environmentally superior material must be: a) certified as such by an applicable independent
             certifying institution, where such certification is available; or b) in the absence of any such
             certification, based solely on the judgment of the Insurer and at its discretion.




All other terms and conditions of this Policy remain unchanged.




                                                                                                                                                  Authorized Representative


PF-32963 (01/11)                                                                                                                                                                  Page 1 of 1
           Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 42 of 62




                                                                            WAIVER OF SUBROGATION ENDORSEMENT (HC PPL)




                              WAIVER OF SUBROGATION ENDORSEMENT (HC PPL)
 Named Insured                                                                                                                         Endorsement Number
 Northwell Health, Inc.                                                                                                                015

 Policy Symbol     Policy Number                            Policy Period                                                              Effective Date of Endorsement
 HPI               G27376939 002                            04/25/2017 to 04/25/2020                                                   04/25/2017
 Issued By (Name of Insurance Company)
 Illinois Union Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
The “insured” and the Insurer hereby agree to the following changes to this Policy:
     Section IX., GENERAL CONDITIONS, Subsection E., Subrogation, of this Policy is hereby deleted in its
     entirety and replaced with the following:
     E. Subrogation
          In the event of any payment pursuant to this Policy by the Insurer, the Insurer shall be subrogated
          to all of the rights of recovery against any person or organization, and the “insured” shall execute
          and deliver instruments and papers and do whatever else is necessary to secure such rights. All
          “insureds” shall do nothing to prejudice such rights. Any recovery as a result of subrogation
          proceedings arising pursuant to this Policy shall accrue first to the "insureds" to the extent of any
          payments in excess of the limit of coverage; then to the Insurer to the extent of its payment
          pursuant to the Policy; and then to the "insured" to the extent of the “self-insured retention”.
          Expenses incurred in such subrogation proceedings shall be apportioned among the interested
          parties in the recovery in the proportion that each interested party's share in the recovery bears to
          the total recovery.
          Notwithstanding the foregoing, the Insurer hereby waives its rights to subrogate against the
          entities identified below:
            1. Any counterparties of a “named insured” where required by written contract executed prior to the
               relevant “claim” or “pollution condition” to which this insurance applies



All other terms and conditions of this Policy remain unchanged.




                                                                                                                         Authorized Representative




PF-32982 (01/11)                                                                                                                                        Page 1 of 1
                Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 43 of 62

    SCHEDULE OF ADDITIONAL INSUREDS (BROAD -DIRECT PREMISES) ENDORSEMENT
                                  (HC PPL)
Named Insured                                                                                                                        Endorsement Number
Northwell Health, Inc.                                                                                                               016

Policy Symbol           Policy Number                            Policy Period                                                       Effective Date of Endorsement
HPI                     G27376939 002                            04/25/2017 to 04/25/2020                                            04/25/2017
Issued By (Name of Insurance Company)
Illinois Union Insurance Company
      Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
   The “insured” and the Insurer hereby agree to the following changes to this Policy:
   The persons or entities within the scope of the description contained in the Schedule of Additional Insureds,
      below, are “additional insureds” pursuant to this Policy, but solely with respect to: 1) their liability for any
      “named insured’s” direct liability arising out of a “pollution condition” to which this insurance applies, generally;
      or 2) their own, direct liability arising out of a “pollution condition” on, at, under, or migrating from a “covered
      location”.
                                                            Schedule of Additional Insureds
                           1. All corporations, limited partnerships, limited liability partnerships, limited
                              liability companies or other business entities or associations, other than joint
                              ventures and general partnerships, as now or may hereinafter exist during
                              the “policy period”, in which a “named insured” maintains an ownership
                              interest; and
                           2. All joint ventures or general partnerships, as now or may hereafter exist
                              during the “policy period”, to which a “named insured” is a party, as now or
                              may hereinafter exist during the “policy period”, but only to the extent of the
                              “named insured’s” legal responsibility for the liability of such joint venture or
                              general partnership.




   All other terms and conditions of this Policy remain unchanged.




                                                                                                              Authorized Representative




    MANU (04/14)                                                                                                                                       Page 1 of 1
                Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 44 of 62

                                 FINES AND PENALTIES AMENDATORY ENDORSEMENT
Named Insured                                                                                                                        Endorsement Number
Northwell Health, Inc.                                                                                                               017

Policy Symbol           Policy Number                            Policy Period                                                       Effective Date of Endorsement
HPI                     G27376939 002                            04/25/2017 to 04/25/2020                                            04/25/2017
Issued By (Name of Insurance Company)
Illinois Union Insurance Company
      Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
   The “insured” and the Insurer hereby agree to the following changes to this Policy:
   Section VI., EXCLUSION, Subsection F., of this Policy is hereby deleted in its entirety and replaced with the
   following:
          F. Criminal Fines and Criminal Penalties
                The payment of criminal fines or criminal penalties, or any associated “claims” seeking exclusively
                injunctive relief in addition to such criminal fines or criminal penalties. This exclusion also applies
                to any “legal defense expense” associated with such criminal fines and criminal penalties.
                This exclusion shall not apply to punitive or exemplary damages where such coverage is
                insurable by law and directly attributable to “bodily injury”, “property damage” or “remediation
                costs” resulting from a “pollution condition” to which this insurance otherwise applies.




   All other terms and conditions of this Policy remain unchanged.




                                                                                                              Authorized Representative




    MANU2 (04/14)                                                                                                                                      Page 1 of 1
                  Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 45 of 62

                           MEDIATION AND SELF-INSURED RETENTION ENDORSEMENT
Named Insured                                                                                                                        Endorsement Number
Northwell Health, Inc.                                                                                                               018

Policy Symbol           Policy Number                            Policy Period                                                       Effective Date of Endorsement
HPI                     G27376939 002                            04/25/2017 to 04/25/2020                                            04/25/2017
Issued By (Name of Insurance Company)
Illinois Union Insurance Company
      Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
   The “insured” and the Insurer hereby agree to the following changes to this Policy:
   I.             Section II., LIMITS OF LIABILITY AND SELF-INSURED RETENTION, Subsection A. of this Policy is
                  hereby deleted and replaced with the following:

      II.        LIMITS OF LIABILITY AND SELF-INSURED RETENTION
            A.    It is expressly agreed that the Insurer’s obligation to pay for any covered “claims”, “remediation costs”,
                  “emergency response costs”, “decontamination costs”, “catastrophe management costs” or “legal defense
                  expense” pursuant to this Policy shall attach to the Insurer only after the “first named insured” has paid, or
                  has provided evidence to the Insurer that another “named insured” has paid, the full amount of the “self-
                  insured retention” with respect to any covered “pollution condition” or “facility-borne illness event”. Under
                  no circumstances shall the Insurer be liable to pay any amount within the “self-insured retention”. In the
                  event that the “first named insured” cannot provide satisfactory evidence that a “named insured” has paid
                  the full amount of the “self-insured retention” with respect to any covered “pollution condition” or “facility-
                  borne illness event”, the “first named insured” shall remain responsible to pay the “self-insured retention”
                  before the Insurer’s payment obligation pursuant to this Policy shall attach with respect to coverage
                  sought by any “insured”.
                  Notwithstanding the foregoing, if the “insured” agrees with the Insurer to use “mediation” to successfully
                  resolve any “claim” for which “legal defense expenses” have been incurred, then the “self-insured
                  retention” applicable to the “pollution condition” that corresponds to such “claim” shall be reduced by fifty
                  percent (50%), subject to a maximum reduction in the “self-insured retention” of twenty-five thousand
                  dollars ($25,000).
                  It is expressly agreed that the Insurer’s obligation to pay for any covered “business interruption loss”
                  pursuant to this Policy shall attach to the Insurer only after the relevant “insured” has itself borne the full
                  amount of the “business interruption loss” within the Deductible Period identified in Item 4.b. of the
                  Declarations to this Policy.


   II.            Section V., DEFINITIONS of this Policy is hereby amended by addition of the following:
    “Mediation” means a conciliatory, non-binding attempt to resolve a “claim” using a neutral, third-party facilitator.


   All other terms and conditions of this Policy remain unchanged.




                                                                                                              Authorized Representative




    MS-206198 (04/17)                                                                                                                                  Page 1 of 1
                Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 46 of 62

         ASBESTOS AND/OR LEAD-BASED PAINT COVERAGE (BODILY INJURY, PROPERTY
          DAMAGE AND REMEDIATION COSTS FOR INADVERTENT DISTURBANCE ONLY)
                               ENDORSEMENT (HC PPL)
Named Insured                                                                                                                        Endorsement Number
Northwell Health, Inc.                                                                                                               019

Policy Symbol           Policy Number                            Policy Period                                                       Effective Date of Endorsement
HPI                     G27376939 002                            04/25/2017 to 04/25/2020                                            04/25/2017
Issued By (Name of Insurance Company)
Illinois Union Insurance Company
      Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
   Solely to the extent that there is an X indicated in either Section I. or Section II. of this Endorsement, below, the
   “insured” and the Insurer hereby agree to the following corresponding changes to this Policy:
   I.      X Section VI., EXCLUSIONS, Subsection A., Asbestos, of this Policy is hereby deleted in its entirety and
          replaced with the following:
          A. Asbestos
                Claims”, “remediation costs”, “business interruption loss”, “decontamination costs”, “catastrophe
                management costs”, “emergency response costs” or “legal defense expenses”, arising out of or related to
                asbestos or asbestos-containing materials.
                This exclusion shall not apply to:
                1. Third-party “claims” for “bodily injury” and associated “legal defense expenses” arising out of
                   asbestos or asbestos-containing materials;
                2. Third-party, non-governmental “claims” for “property damage” and associated “legal defense
                   expenses” arising out of asbestos or asbestos-containing materials;
                3. “Remediation costs” arising out of asbestos or asbestos-containing materials discovered in
                   soil or groundwater; and

                4. “Remediation costs” arising out of asbestos or asbestos-containing materials, provided such
                   “remediation costs” are the result of a “pollution condition” that:
                     a. First commenced during the “policy period”; and
                     b. Does not arise out of or relate to any “pollution conditions” which existed prior to the
                        inception of this Policy; and
                     c. Is unintended and unexpected from the standpoint of the “insured”; and
                     d. Is sudden, direct, and immediate.
                Notwithstanding any reporting obligations contained in Section I., INSURING AGREEMENTS, or
                Section VII., REPORTING AND COOPERATION, of this Policy, generally, it is a condition
                precedent to coverage pursuant to this Exception 4. that the “insured” also provide conclusive
                documentation of strict compliance with requirements a. through d., above, regardless of whether
                the Insurer was prejudiced by the failure to meet these requirements.

                Notwithstanding anything stated in this Exception 4., above, coverage is not afforded pursuant to
                this Policy for “remediation costs” arising out of or related to asbestos or asbestos-containing
                material abatement, removal, or disposal, resulting from, in whole or in part, the maintenance,
                renovation, or physical improvement of a “covered location” where asbestos or asbestos-
                containing material was known to be present by a “responsible person”.

   II.    X Section VI., EXCLUSIONS, Subsection M., Lead-Based Paint, of this Policy is hereby deleted in its entirety
          and replaced with the following:


    MANU 206198.2 (04/17)                                                                                                                              Page 1 of 2
          Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 47 of 62

       M. Lead-Based Paint
          Claims”, “remediation costs”, “business interruption loss”, “decontamination costs”, “catastrophe
          management costs”, “emergency response costs” or “legal defense expenses”, arising out of or related to
          lead-based paint.
          This exclusion shall not apply to:
          1. Third-party “claims” for “bodily injury” and associated “legal defense expenses” arising out of
             lead-based paint;
          2. Third-party, non-governmental “claims” for “property damage” and arising out of lead-based
             paint;
          3. “Remediation costs” arising out of lead-based paint discovered in soil or groundwater; and

          4. “Remediation costs” arising out of lead-based paint, provided such “remediation costs” are
             the result of a “pollution condition” that:
              a. First commenced during the “policy period”; and
              b. Does not arise out of or relate to any “pollution conditions” which existed prior to the
                 inception of this Policy; and
              c. Is unintended and unexpected from the standpoint of the “insured”; and
              d. Is sudden, direct, and immediate.
              Notwithstanding any reporting obligations contained in Section I., INSURING
              AGREEMENTS, or Section VII., REPORTING AND COOPERATION, of this Policy,
              generally, it is a condition precedent to coverage pursuant to this Exception 4. that the
              “insured” also provide conclusive documentation of strict compliance with requirements a.
              through d., above, regardless of whether the Insurer was prejudiced by the failure to meet
              these requirements.
          Notwithstanding anything stated in this Exception 4., above, coverage is not afforded pursuant to
          this Policy for “remediation costs” arising out of or related to lead-based paint abatement,
          removal, or disposal, resulting from, in whole or in part, the maintenance, renovation, or physical
          improvement of a “covered location” where lead-based paint was known to be present by a
          “responsible person”.

III.      Aggregate Sublimit of Liability ( X Not applicable if X indicated herein)
          $10,000,000 shall be the Aggregate Sublimit of Liability for the coverage afforded pursuant to Exception
          4., of each exclusion above (as applicable). Therefore, this Aggregate Sublimit of Liability shall be the
          maximum amount the Insurer shall pay for all “remediation costs” arising out of or related to asbestos,
          asbestos-containing materials and/or lead-based paint. This Aggregate Sublimit of Liability shall be
          subject to the Limits of Liability identified in the Declarations to this Policy. Under no circumstance shall
          the Insurer be liable to pay any amount in excess of any applicable Limit of Liability.



All other terms and conditions of this Policy remain unchanged.




                                                                              Authorized Representative




MANU 206198.2 (04/17)                                                                                       Page 2 of 2
                Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 48 of 62

                                RESPONSIBLE INSURED AMENDATORY ENDORSEMENT
Named Insured                                                                                                                        Endorsement Number
Northwell Health, Inc.                                                                                                               020

Policy Symbol           Policy Number                            Policy Period                                                       Effective Date of Endorsement
HPI                     G27376939 002                            04/25/2017 to 04/25/2020                                            04/25/2017
Issued By (Name of Insurance Company)
Illinois Union Insurance Company
      Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
   The “insured” and the Insurer hereby agree to the following changes to this Policy:
   Section V., DEFINITIONS, Subsection SS., of this Policy is hereby deleted in its entirety and replaced with the
   following:
        SS.       “Responsible person” means the Chief Risk Officer, or General Counsel of the “named
                  insured” and solely with respect to Intentional Non-Compliance or Known Conditions
                  exclusions, the President, CEO, Sr. Vice President, Chief Development Officer or the
                  Executive Committee of the Board of Trustees of the “first named insured”.




   All other terms and conditions of this Policy remain unchanged.




                                                                                                              Authorized Representative




    MANU 206198.3 (04/17)                                                                                                                              Page 1 of 1
                Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 49 of 62

            AUTOMATIC ACQUISITION AND DUE DILIGENCE (FUNGI - NO LEASE/OPS DUE
                                DILIGENCE) ENDORSEMENT
Named Insured                                                                                                                        Endorsement Number
Northwell Health, Inc.                                                                                                               021

Policy Symbol           Policy Number                            Policy Period                                                       Effective Date of Endorsement
HPI                     G27376939 002                            04/25/2017 to 04/25/2020                                            04/25/2017
Issued By (Name of Insurance Company)
Illinois Union Insurance Company
      Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
   The “insured” and the Insurer hereby agree to the following changes to this Policy:
   Section IX., GENERAL CONDITIONS, of this Policy is hereby amended by addition of the following:
                Automatic Acquisition and Due Diligence
                1. It is understood and agreed that, for an additional premium amount, any property acquired,
                   leased, managed, operated or maintained by a “named insured” during the “policy period”
                   shall be added to the Policy as a “covered location” upon the closing date of such acquisition
                   or the effective date of such lease, management, operation, or maintenance right or
                   obligation (collectively Property Arrangement), respectively; provided that the Insurer receives
                   written notice of the property acquisition or the Property Arrangement within 1) ninety (90)
                   days of closing date of such acquisition or the effective date of the Property Arrangement for
                   Hospital/Long-Term Care facilities, or 2) one hundred and eighty (180) days of closing date of
                   such acquisition or the effective date of such Property Arrangement for all other facilities,
                   respectively, and, with respect to property acquisitions, only, the “named insured” completes
                   the following environmental due diligence assessment of the property prior to such
                   acquisition:
                     a. The “named insured” commissions and receives:

                           1) A Phase I Environmental Site Assessment report on the property that is performed
                              by a qualified environmental consultant in accordance with the ASTM Standard for
                              Environmental Site Assessments: Phase I Environmental Site Assessment Process
                              in effect as of the inception of this Policy; and

                           2) A Baseline Survey Process Report in accordance with the ASTM Standard Guide for
                              Readily Observable Mold and Conditions Conducive to Mold in Commercial
                              Buildings: Baseline Survey Process in effect as of the inception of this Policy; or
                     b. The “named insured” receives:
                           1) A Phase I Environmental Site Assessment report on the property that has been
                              conducted by a qualified environmental consultant for a third-party, provided that the
                              assessment and related report are prepared in accordance with the ASTM Standard
                              for Environmental Site Assessments: Phase I Environmental Site Assessment
                              Process in effect as of the inception of this Policy; and
                           2) A Baseline Survey Process Report on the property that has been conducted by a
                              qualified environmental consultant for a third-party, provided that the assessment and
                              related report are prepared in accordance with the ASTM Standard Guide for Readily
                              Observable Mold and Conditions Conducive to Mold in Commercial Buildings:
                              Baseline Survey Process in effect as of the inception of this Policy,
                           and that the consultant responsible for the reports has provided the “named insured” with
                           written confirmation that the “named insured”, as applicable, is entitled to rely on the
                           conclusions of the reports as if the assessment had been performed on its behalf.
                2. If the Phase I Environmental Site Assessment does not identify any Recognized


    MANU 206198.4 (04/17)                                                                                                                              Page 1 of 3
      Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 50 of 62

          Environmental Conditions, as defined by the ASTM Standard for Environmental Site
          Assessments: Phase I Environmental Site Assessment Process in effect as of the inception
          of this Policy (hereinafter RECs), and the Baseline Survey Process Report does not identify
          “fungi”, legionella pneumophila or conditions conducive to the growth of “fungi” or legionella
          pneumophila (hereinafter Conducive Conditions) the property shall automatically be added to
          the Policy as an additional “covered location” effective on the date the “named insured”
          acquired the property.
      3. If the Phase I Environmental Site Assessment identifies any RECs, then, before the property
         may be added to the Policy as a “covered location”, the “named insured” must complete a
         Phase II Environmental Site Assessment. Thereafter, the Insurer shall have thirty (30) days
         to review and approve the Phase II Environmental Assessment report. Said approval shall
         not be unreasonably withheld, but the Insurer reserves the right to limit coverage with respect
         to any RECs identified at the property, and any “pollution conditions” identified during further
         investigation of such RECs. Upon such approval, the Insurer shall provide a written
         endorsement to the “first named insured” confirming the effective date that the property has
         been added to the Policy as an additional “covered location”, and describing the extent of the
         coverage being afforded with respect to the RECs and associated “pollution conditions”
         identified at the property.
      4. If the Baseline Survey Process Report identifies “fungi”, legionella pneumophila or Conducive
         Conditions, then, before coverage may be afforded for any “pollution conditions” involving the
         presence of “fungi”, legionella penumophila or other microbial-related conditions arising out of
         or related to Conducive Conditions, the “named insured” must complete additional
         assessment or remediation activities to address such “fungi”, legionella pneumophila or
         Conducive Conditions. Thereafter, the Insurer shall have thirty (30) days to review and
         approve the results of the additional assessment and/or remediation activities. Said approval
         shall not be unreasonably withheld, but the Insurer reserves the right to limit coverage with
         respect to any “fungi”, legionella pneumophila or Conducive Conditions identified at the
         property. Upon such approval, the Insurer shall provide a written endorsement to the “first
         named insured” confirming the effective date and extent of the coverage being afforded with
         respect to the “fungi”, legionella pneumophila or Conducive Conditions identified at the
         property.
      5. Any property first leased, managed, operated or maintained during the “policy period” by the
         “first named insured”, or any “named insured” that is affiliated by ownership with the “first
         named insured”, shall also automatically be added to the Policy as a “covered location” upon
         the effective date of any such lease. However, no coverage shall be afforded pursuant to this
         Policy for “pollution conditions” on, at, under, or migrating from such “covered location”, which
         first commenced, in whole or in part, prior to the effective date of such lease agreement.

      6. Any property first acquired during the “policy period” by the “first named insured”, or any
         “named insured” that is affiliated by ownership with the “first named insured”, but does not
         follow the environmental due diligence assessment procedures outlined in Items 1.a. and 1.b.
         above, shall also automatically be added to the Policy as a “covered location” upon the
         effective date of any such acquisition. However, no coverage shall be afforded pursuant to
         this Policy for “pollution conditions” on, at, under, or migrating from such “covered location”,
         which first commenced, in whole or in part, prior to the effective date of such acquisition.
      7. Additional premium for “covered locations” added to this Policy pursuant to Paragraphs 1.
         through 6., above, shall be calculated using the following rates:
                           Additional Premium Schedule – Owned Locations

                 Acquired Property Type                          Additional Premium
                   Non-medical Office                           $0.010 per square foot
                     Outpatient Office                          $0.012 per square foot
                        Residential                             $0.020 per square foot



MANU 206198.4 (04/17)                                                                                  Page 2 of 3
        Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 51 of 62


                  Hospital/Long-Term Care                          $0.014 per square foot
                                  Subject to a minimum premium of $1,000


                          Additional Premium Schedule – Non-Owned Locations

                        Acquired Property Type                    Additional Premium
                           Non-medical Office
                                                           No Additional Premium if
                            Outpatient Office            property is leased, managed,
                               Residential              operated or maintained and not
                                                                     owned
                        Hospital/Long-Term Care


            In the event a property of a type not described in the Additional Premium Schedule, above, is
            acquired or leased by a “named insured”, the terms and conditions of this Subsection shall
            not apply.



All other terms and conditions of this Policy remain unchanged.




                                                                           Authorized Representative




MANU 206198.4 (04/17)                                                                                  Page 3 of 3
                Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 52 of 62

                      NON-CERTIFIED ACTS OF TERRORISM COVERAGE ENDORSEMENT
Named Insured                                                                                                                        Endorsement Number
Northwell Health, Inc.                                                                                                               022

Policy Symbol           Policy Number                            Policy Period                                                       Effective Date of Endorsement
HPI                     G27376939 002                            04/25/2017 to 04/25/2020                                            04/25/2017
Issued By (Name of Insurance Company)
Illinois Union Insurance Company
      Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
   The “insured” and the Insurer hereby agree to the following changes to this Policy:
   Section V., DEFINITIONS, Subsection VV., of this Policy is hereby deleted in its entirety and replaced by the
      following:
          VV.“Terrorism” means any act that is certified by the Secretary of the Treasury, in consultation with
             the Secretary of Homeland Security and the Attorney General of the United States, to be an act of
             terrorism pursuant to the federal Terrorism Risk Insurance Act of 2002, as extended by the
             Terrorism Risk Insurance Program Reauthorization Act of 2015 (“TRIA”). TRIA currently sets
             forth the following criteria for a certified act of terrorism:
                1. The act resulted in insured losses in excess of $5 million attributable to all types of insurance
                   subject to TRIA; and
                2. The act is a violent act or an act that is dangerous to human life, property or infrastructure
                   and is committed by an individual or individuals as part of an effort to coerce the civilian
                   population of the United States or to influence the policy or affect the conduct of the United
                   States Government by coercion.

   II. Section V., DEFINITIONS, of this Policy is hereby amended by addition of the following:

                “Non-Certified Acts of Terrorism” means activities against persons, organizations or property
                of any nature:
                1. That involve the following or preparation for the following:
                     a. Use or threat of force or violence; or
                     b. Commission or threat of a dangerous act; or
                     c. Commission or threat of an act that interferes with or disrupts an electronic,
                        communication, information, or mechanical system; and
                2. When one or both of the following applies:
                     a. The effect is to intimidate or coerce a government or the civilian population or any
                        segment thereof, or to disrupt any segment of the economy; or
                     b. It appears that the intent is to intimidate or coerce a government, or to further political,
                        ideological, religious, social or economic objectives or to express (or express opposition
                        to) a philosophy or ideology,
                provided that such activities do not involve an act that is certified by the Secretary of the
                Treasury, in consultation with the Secretary of Homeland Security and the Attorney General of the
                United States, to be an act of terrorism pursuant to the federal Terrorism Risk Insurance Act of
                2002, as extended by the Terrorism Risk Insurance Program Reauthorization Act of 2015
                (“TRIA”).

   III. Aggregate Sublimit of Liability (Biological, Chemical, Radiological and Nuclear Explosions)
                Non-Certified Acts of Terrorism Aggregate Sublimit of Liability (All Pollution Conditions): $ 20,000,000


    MANU 206198.5 (04/17)                                                                                                                              Page 1 of 2
        Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 53 of 62

    The Aggregate Sublimit of Liability, above, shall be applicable to any coverage afforded pursuant to this
    Endorsement. Therefore, this Aggregate Sublimit of Liability shall be the maximum amount the Insurer shall
    pay for all:

    “emergency response costs”;
    “business interruption loss”; *
    “diminution in value”; *
    “rental income”; *
    “catastrophe management costs”; *
    “remediation costs”;
    “claims”
    “decontamination costs”


        *to the extent applicable due to such Supplemental Coverage being added to this Policy by endorsement
        hereto.
    and associated “legal defense expense” arising out of “pollution conditions” based upon, arising out of, or
    attributable to, whether directly or indirectly, “non-certified acts of terrorism” that involve a biological, chemical,
    radiological or nuclear explosion resulting in a “pollution condition” to which this insurance applies. This
    Aggregate Sublimit of Liability shall be subject to the Limits of Liability identified in the Declarations to this
    Policy or any endorsement attached hereto. Under no circumstance shall the Insurer be liable to pay any
    amount in excess of any applicable Limits of Liability.


If this “policy period” extends beyond December 31, 2020, please note that the Insurer’s agreement to provide the
coverage contemplated in this Endorsement is premised on the parties’ assumption that TRIA will later be
extended through the end of the “policy period”. In the event that TRIA is not extended beyond December 31,
2020, or otherwise expires at some point during the “policy “period”: 1) the Insurer will refund the unearned
portion of the $9,298 in premium attributable specifically to this Endorsement to the “first named insured” on a
pro-rata basis; and 2) the coverage afforded pursuant to this Endorsement will expire and the definition of
“terrorism” modified in Section I., above, will revert to the basic definition in the policy form to which this
Endorsement is attached for all “pollution conditions” that first commence on or after that date. In the event that
new TRIA extension or replacement legislation is enacted requiring the Insurer to offer coverage for terrorism that
is materially different than the coverage requirements included in the current version of TRIA that expires on
December 31, 2020, the Insurer reserves the right to re-price and prospectively modify the terrorism coverage
herein to track its perception of terrorism risk both within and without the scope of any revised or replacement
government terrorism support program.


All other terms and conditions of this Policy remain unchanged.




                                                                               Authorized Representative




MANU 206198.5 (04/17)                                                                                          Page 2 of 2
           Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 54 of 62




                                                                            DISCLOSURE PURSUANT TO TERRORISM RISK INSURANCE ACT




                            DISCLOSURE PURSUANT TO TERRORISM RISK
                                        INSURANCE ACT
 Named Insured                                                                                                                                 Endorsement Number
 Northwell Health, Inc.                                                                                                                        023

 Policy Symbol     Policy Number                            Policy Period                                                                      Effective Date of Endorsement
 HPI               G27376939 002                            04/25/2017 to 04/25/2020                                                           04/25/2017
 Issued By (Name of Insurance Company)
 Illinois Union Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Disclosure Of Premium
In accordance with the federal Terrorism Risk Insurance Act, we are required to provide you with a notice
disclosing the portion of your premium, if any, attributable to coverage for terrorist acts certified under the
Terrorism Risk Insurance Act. The portion of your premium attributable to such coverage is shown in this
endorsement or in the policy Declarations.

Disclosure Of Federal Participation In Payment Of Terrorism Losses
The United States Government, Department of the Treasury, will pay a share of terrorism losses insured under
the federal program. The federal share equals 85% for year 2015, 84% beginning on January 2016; 83%
beginning on January 1 2017, 82% beginning on January 1, 2018; 81% beginning on January 1, 2019 and 80%
beginning on January 1, 2020 of that portion of the amount of such insured losses that exceeds the applicable
insurer retention. However, if aggregate insured losses attributable to terrorist acts certified under the Terrorism
Risk Insurance Act exceed $100 billion in a calendar year, the Treasury shall not make any payment for any
portion of the amount of such losses that exceeds $100 billion.

Cap On Insurer Participation In Payment Of Terrorism Losses
If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed
$100 billion in a calendar year and we have met our insurer deductible under the Terrorism Risk Insurance Act,
we shall not be liable for the payment of any portion of the amount of such losses that exceeds $100 billion, and
in such case insured losses up to that amount are subject to pro rata allocation in accordance with procedures
established by the Secretary of the Treasury.

Terrorism Risk Insurance Act premium: $ 9,298 .




                                                                                                                                  Authorized Representative




TRIA11c (01/15)               Includes copyrighted material of Insurance Services office, Inc., with its permission.                                            Page 1 of 1
           Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 55 of 62




                                                                             SERVICE OF SUIT ENDORSEMENT




                                                SERVICE OF SUIT ENDORSEMENT
 Named Insured                                                                                                                  Endorsement Number
 Northwell Health, Inc.                                                                                                         024

 Policy Symbol     Policy Number                            Policy Period                                                       Effective Date of Endorsement
 HPI               G27376939 002                            04/25/2017 to 04/25/2020                                            04/25/2017
 Issued By (Name of Insurance Company)
 Illinois Union Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Information about service of suits upon the company is given below. Service of process of suits against the
company may be made upon the following person, or another person the company may designate:

                           Mr. Paul Bech, Esq., Assistant General Counsel
                           Chubb
                           436 Walnut Street
                           Philadelphia, PA 19106-3703

The person named above is authorized and directed to accept service of process on the company's behalf in any
action, suit or proceeding instituted against the company. If the insured requests, the company will give the
insured a written promise that a general appearance will be entered on the company's behalf if a suit is brought.

If the insured requests, the company will submit to the jurisdiction of any court of competent jurisdiction. The
company will accept the final decision of that court or any Appellate Court in the event of an appeal. However,
nothing in this endorsement constitutes a waiver of the company’s right to: remove an action to a United States
District Court, seek a transfer of a case to another court, or to enforce policy provisions governing choice of law or
venue selection, as may be permitted by the laws of the United States, or of any state in the United States.

The law of some jurisdictions of the United States of America requires that the Superintendent, Commissioner or
Director of Insurance (or their successor in office) be designated as the company's agent for service of process. In
these jurisdictions, the company designates the Director of Insurance as the company's true and lawful attorney
upon whom service of process on the company's behalf may be made. The company also authorizes the Director
of Insurance to mail process received on the company's behalf to the company person named above.

If the insured is a resident of Canada, the insured may also serve suit upon the company by serving the
government official designated by the law of the insured's province.


  NOTHING HEREIN CONTAINED SHALL BE HELD TO VARY, ALTER, WAIVE OR EXTEND ANY OF THE
TERMS, CONDITIONS, OR LIMITATIONS OF THE POLICY TO WHICH THIS ENDORSEMENT IS ATTACHED
                              OTHER THAN AS ABOVE STATED.




                                                                                                           Authorized Representative




SL-34255a (01/16)                                                                                                                                 Page 1 of 1
           Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 56 of 62




                                                                            TERRORISM RISK INSURANCE ACT ENDORSEMENT




                               TERRORISM RISK INSURANCE ACT ENDORSEMENT
 Named Insured                                                                                                                  Endorsement Number
 Northwell Health, Inc.                                                                                                         025

 Policy Symbol     Policy Number                            Policy Period                                                       Effective Date of Endorsement
 HPI               G27376939 002                            04/25/2017 to 04/25/2020                                            04/25/2017
 Issued By (Name of Insurance Company)
 Illinois Union Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                              Terrorism Premium (Certified Acts of Terrorism): $ 9,298


In consideration of the additional premium indicated above, which is included in the Premium as listed on the
Declarations, the “insured” and the Insurer, hereby agree to the following Policy change(s):

     A. With respect to any “hostile acts” or “terrorism” exclusions contained in this Policy, or attached to this
        Policy by endorsement, such exclusions do not apply to a “certified act of terrorism”, as defined in
        Paragraph C., below.

     B. With respect to any one or more “certified acts of terrorism”, the Insurer will not pay any amounts for
        which the Insurer is not responsible under the terms of the federal Terrorism Risk Insurance Act (“TRIA”),
        due to the application of any clause which results in a cap on the Insurer’s liability for payments for
        terrorism losses.

     C. “Certified act of terrorism” means an act that is certified by the Secretary of the Treasury, in consultation
        with the Secretary of Homeland Security and the Attorney General of the United States, to be an act of
        terrorism pursuant to TRIA. The criteria contained TRIA for a “certified act of terrorism” include the
        following:

          1. The act resulted in insured losses in excess of $5 million attributable to all types of insurance subject
             to TRIA; and

          2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
             committed by an individual or individuals as part of an effort to coerce the civilian population of the
             United States or to influence the policy or affect the conduct of the United States Government by
             coercion.

     D. Notwithstanding any coverage that may otherwise be afforded for punitive damages under this Policy, if
        any, coverage shall not be afforded for damages arising, directly or indirectly, out of a "certified act of
        terrorism" that are awarded as punitive damages.

     E. The coverage afforded under this endorsement shall expire at the earlier of the following dates:

          1. The end of the “policy period”, as indicated on the Declarations; or

          2. December 31, 2020.




PF-23728a (01/15)                                                                                                                                 Page 1 of 2
        Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 57 of 62




    F. The premium for “certified acts of terrorism” coverage is calculated based in part on the federal
       participation in payment of terrorism losses as set forth in TRIA. The federal program established by TRIA
       is scheduled to terminate at the end of December 31, 2020, unless extended by the federal government.

    G. If this “policy period” extends beyond December 31, 2020, please note that the TRIA premium, above, is
       premised on the parties’ assumption that TRIA will later be extended through the end of the “policy
       period”, thereby mandating that Insurer make available coverage for “certified acts of terrorism” for the
       entire “policy period”. In the event that TRIA is not extended beyond December 31, 2020, or otherwise
       expires at some point during the “policy “period”, the Insurer will refund the unearned portion of our TRIA
       premium to the insured on a pro-rata basis. In the event that new TRIA extension or replacement
       legislation is enacted requiring the Insurer to offer coverage for terrorism that is materially different than
       the coverage requirements included in the current version of TRIA that expires on December 31, 2020,
       the Insurer reserves the right to re-price and prospectively modify terrorism coverage to conform with the
       statutory requirements and risks presented by any such new legislation.




All other terms and conditions of the policy remain unchanged.




                                                                               Authorized Representative




PF-23728a (01/15)                                                                                         Page 2 of 2
                 Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 58 of 62
                                                                                  TRADE OR ECONOMIC SANCTIONS ENDORSEMENT




                                     TRADE OR ECONOMIC SANCTIONS ENDORSEMENT
 Named Insured                                                                                                                          Endorsement Number
 Northwell Health, Inc.                                                                                                                 026

 Policy Symbol      Policy Number                              Policy Period                                                            Effective Date of Endorsement
 HPI                G27376939 002                              04/25/2017 to 04/25/2020                                                 04/25/2017
 Issued By (Name of Insurance Company)
 Illinois Union Insurance Company
       Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

This insurance does not apply to the extent that trade or economic sanctions or other laws or regulations prohibit us from
providing insurance, including, but not limited to, the payment of claims. All other terms and conditions of the policy
remain unchanged.




                                                                                                                            Authorized Representative




ALL-21101 (11/06) Ptd. in U.S.A.                                                                                                                                 Page 1 of 1
                 Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 59 of 62
                                                                                      SIGNATURES




                                                                         SIGNATURES
 Named Insured                                                                                                              Endorsement Number
 Northwell Health, Inc.                                                                                                     027

 Policy Symbol          Policy Number                                 Policy Period                                         Effective Date of Endorsement
 HPI                    G27376939 002                                 04/25/2017 to 04/25/2020                              04/25/2017
 Issued By (Name of Insurance Company)
 Illinois Union Insurance Company

       Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.



THE ONLY SIGNATURES APPLICABLE TO THIS POLICY ARE THOSE REPRESENTING THE COMPANY NAMED ON
THE FIRST PAGE OF THE DECLARATIONS.

                               By signing and delivering the policy to you, we state that it is a valid contract.



                                         ILLINOIS UNION INSURANCE COMPANY (A stock company)
                                            525 W. Monroe Street, Suite 400, Chicago, Illinois 60661



                            WESTCHESTER SURPLUS LINES INSURANCE COMPANY (A stock company)
                             Royal Centre Two, 11575 Great Oaks Way, Suite 200, Alpharetta, GA 30022




                                                                                                                   Authorized Representative




LD-5S23j (03/14)                                                                                                                                                Page 1 of 1
             Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 60 of 62
                                                    NEW YORK SURPLUS LINES NOTIFICATION




                            X Illinois Union Insurance Company
                              Westchester Surplus Lines Insurance Company




Insured:                                                                                  Attached To Policy No.: HPI G27376939 002
 Northwell Health, Inc.
                                                                                          Effective Date: 04/25/2017




                           NEW YORK SURPLUS LINES NOTIFICATION


THE INSURER NAMED HEREIN IS NOT LICENSED BY THE STATE OF NEW YORK, NOT
SUBJECT TO ITS SUPERVISION, AND IN THE EVENT OF THE INSOLVENCY OF THE INSURER,
NOT PROTECTED BY THE NEW YORK SECURITY FUNDS. THE POLICY MAY NOT BE
SUBJECT TO ALL OF THE REGULATIONS OF THE DEPARTMENT OF FINANCIAL SERVICES
PERTAINING TO POLICY FORMS.




NOTHING HEREIN CONTAINED SHALL BE HELD TO VARY, ALTER, WAIVE OR EXTEND ANY OF THE TERMS,
CONDITIONS, OR LIMITATIONS OF THE POLICY TO WHICH THIS NOTICE IS ATTACHED OTHER THAN AS
STATED ABOVE.




SL-24693 (Ed. 12/11)                                                                                                          Page 1 of 1
            Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 61 of 62




                                                      Chubb Producer Compensation Practices & Policies




                                      Chubb Producer Compensation
                                          Practices & Policies

    Chubb believes that policyholders should have access to information about Chubb's practices and policies
    related to the payment of compensation to brokers and independent agents. You can obtain that information
    by accessing our website at http://www.chubbproducercompensation.com or by calling the following toll-free
    telephone number: 1-866-512-2862.




ALL-20887 (10/06)                                                                                        Page 1 of 1
        Case 1:20-cv-06893-LTS-OTW Document 19-1 Filed 09/18/20 Page 62 of 62


                                                                                                                                                         IL P 001 01 04

                                                 U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN ASSETS CONTROL ("OFAC") ADVISORY NOTICE TO POLICYHOLDERS




   U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
               ASSETS CONTROL ("OFAC")
          ADVISORY NOTICE TO POLICYHOLDERS
No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the coverages
you are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
    l Foreign agents;
    l Front organizations;
    l Terrorists;
    l Terrorist organizations; and
    l Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treas-
ury's web site – http//www.treas.gov/ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




IL P 001 01 04                            © ISO Properties, Inc., 2004                                                                                     Page 1 of 1
